EXECUTION COPY



 

THIRD AMENDED AND RESTATED NOTE FUNDING AGREEMENT

Dated as of August 1, 2010

among

BXG TIMESHARE TRUST I

as Issuer,

BLUEGREEN CORPORATION

as Seller and Servicer,

BLUEGREEN TIMESHARE FINANCE CORPORATION I

as Depositor,

THE PURCHASERS PARTIES HERETO,

and

BRANCH BANKING AND TRUST COMPANY,

as Agent

____________________

Relating to

BXG TIMESHARE TRUST I

Timeshare Loan-Backed VFN Notes, Series I

____________________

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

SECTION I. DEFINITIONS

1

 

Section 1.1.

Definitions

1

 

Section 1.2.

Other Definitional Provisions

1

SECTION II. AMOUNT AND TERMS OF COMMITMENTS

1

 

Section 2.1.

Purchases

2

 

Section 2.2.

Reductions, Increases and Extensions of Commitments

3

 

Section 2.3.

Fees, Expenses, Payments, Etc

4

 

Section 2.4.

Indemnification

5

 

Section 2.5.

Funding Termination Event

7

 

Section 2.6.

Notification of Note Rate

7

SECTION III. CONDITIONS PRECEDENT

8

 

Section 3.1.

[Reserved]

8

 

Section 3.2.

Condition to Borrowings

10

 

Section 3.3.

Transfers Pursuant to Section 2.2(e)

11

SECTION IV. REPRESENTATIONS AND WARRANTIES

11

 

Section 4.1.

Representations and Warranties of Bluegreen

11

 

Section 4.2.

Representations and Warranties of the Issuer

14

 

Section 4.3.

Representations and Warranties of the Depositor

16

SECTION V. COVENANTS

18

 

Section 5.1.

Covenants

18

SECTION VI. TAXES, ETC

23

 

Section 6.1.

[Reserved]

23

 

Section 6.2.

[Reserved]

24

 

Section 6.3.

Taxes

24

 

Section 6.4.

Nonrecourse Obligations; Limited Recourse

26

SECTION VII. THE AGENT

26

 

Section 7.1.

Appointment

26

 

Section 7.2.

Delegation of Duties

27

 

Section 7.3.

Exculpatory Provisions

27

 

Section 7.4.

Reliance by Agent

27

 

Section 7.5.

Notices

28

 

Section 7.6.

Non-Reliance on Agent and Other Purchasers

28

 

Section 7.7.

Indemnification

28

 

Section 7.8.

Agent in Its Individual Capacities

29

 

Section 7.9.

Successor Agent

29

 

Section 7.10.

Communications

29

 

Section 7.11.

Control by Purchasers

29

SECTION VIII. SECURITIES LAWS; TRANSFERS

30

 

i

--------------------------------------------------------------------------------



 

Section 8.1.

Transfers of Notes

30

 

Section 8.2.

Register of Purchasers

33

SECTION IX. MISCELLANEOUS

34

 

Section 9.1.

Amendments and Waivers

34

 

Section 9.2.

Notices

34

 

Section 9.3.

No Waiver; Cumulative Remedies

35

 

Section 9.4.

Successors and Assigns

36

 

Section 9.5.

Counterparts

36

 

Section 9.6.

Severability

36

 

Section 9.7.

Integration

36

 

Section 9.8.

Governing Law

36

 

Section 9.9.

Termination

36

 

Section 9.10.

Limited Recourse; No Proceedings

36

 

Section 9.11.

Survival of Representations and Warranties

37

 

Section 9.12.

Submission to Jurisdiction; Waivers

37

 

Section 9.13.

WAIVERS OF JURY TRIAL

38

 

Section 9.14.

Limitation of Liability of Owner Trustee

38

 

Section 9.15.

[RESERVED]

38

 

Section 9.16.

Hedging Requirements

39

 

LIST OF EXHIBITS

EXHIBIT A

Form of Investment Letter

EXHIBIT B

Form of Joinder Supplement

EXHIBIT C

Form of Transfer Supplement

EXHIBIT D

Form of Borrowing Notice

 

 

Schedule A

Exceptions

Schedule B

Material Transactions

Schedule 4.1(k)

Tax Schedule

 

ii

--------------------------------------------------------------------------------



This THIRD AMENDED AND RESTATED NOTE FUNDING AGREEMENT (this “Agreement”), dated
as of August 1, 2010, by and among BXG TIMESHARE TRUST I, a Delaware statutory
trust (the “Issuer”), BLUEGREEN CORPORATION, a Massachusetts corporation
(“Bluegreen”), BLUEGREEN TIMESHARE FINANCE CORPORATION I, a Delaware corporation
(the “Depositor”), the PURCHASERS from time to time parties hereto
(collectively, the “Purchasers”) and BRANCH BANKING AND TRUST COMPANY (“BB&T”),
a North Carolina corporation, as agent for the Purchasers (together with its
successors in such capacity, the “Agent”) hereby amends and restates in its
entirety that certain Second Amended and Restated Note Funding Agreement, dated
as of June 1, 2009, as amended by Omnibus Amendment No. 4, dated as of June 30,
2009, Omnibus Amendment No. 5, dated as of June 29, 2010, and Omnibus Amendment
No. 6, dated as of August 30, 2010, in each case, by and among the parties
hereto and the other parties named therein (the “Amended Agreement”), by and
among the parties hereto.

W I T N E S S E T H:

 

WHEREAS, the parties hereto desire to amend and restate in its entirety the
Amended Agreement as provided herein, and all actions required to do so under
the Amended Agreement have been taken;

WHEREAS, the Issuer, Bluegreen and U.S. Bank National Association, a national
banking association, as Indenture Trustee (together with its successors in such
capacity, the “Indenture Trustee”), are parties to a certain Third Amended and
Restated Indenture, dated as of August 1, 2010 (as the same may from time to
time be amended or otherwise modified, the “Indenture”), pursuant to which the
Issuer has issued its Timeshare Loan-Backed VFN Notes, Series I, Class A (the
“Class A Notes”), Timeshare Loan-Backed VFN Notes, Series I, Class B (the “Class
B Notes”), Timeshare Loan-Backed VFN Notes, Series I, Class C (the “Class C
Notes”), Timeshare Loan-Backed VFN Notes, Series I, Class D (the “Class D
Notes”), Timeshare Loan-Backed VFN Notes, Series I, Class E (the “Class E
Notes”, and together with the Class A Notes, the Class B Notes, the Class C
Notes and the Class D Notes, the “Notes”); and

WHEREAS, the Issuer may, from time to time, subject to and in accordance with
the terms of the Indenture and this Agreement, request Borrowings, such
Borrowings to be evidenced by the Notes.

NOW THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the receipt and adequacy of which are
hereby expressly acknowledged, the parties hereto agree as follows:

SECTION I.      DEFINITIONS

Section 1.1.      Definitions. Capitalized terms used but not defined herein
shall have the meanings set forth in the “Third Amended and Restated Standard
Definitions” attached hereto as Annex A.

 

 

 

--------------------------------------------------------------------------------



Section 1.2.      Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in any certificate or other document made or delivered pursuant
hereto.

(b)       The words “hereof”, “herein”, and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement; and Section, subsection and
Exhibit references are to this Agreement, unless otherwise specified. The words
“including” and “include” shall be deemed to be followed by the words “without
limitation”.

SECTION II.    AMOUNT AND TERMS OF COMMITMENTS

Section 2.1.      Purchases. (a) Each Purchaser hereby directs that the Notes be
registered in the name of the Agent, as nominee on behalf of the Purchasers from
time to time hereunder.

(b)       On and subject to the terms and conditions of this Agreement from the
Amendment Date and prior to the Facility Termination Date, each Committed
Purchaser severally, agrees to advance its Commitment Percentage of each
Borrowing requested; provided that in no event shall a Committed Purchaser be
required on any date to make an advance exceeding its aggregate Available
Commitment, (determined prior to giving effect to such advance or the Maximum
Borrowing Amount); provided, further that in no event shall Borrowings occur
more frequently than twice every calendar month unless otherwise approved by the
Agent.

(c)       Such advance shall be made available to the Issuer, subject to the
satisfaction of the conditions specified in Section 3.2 hereof, at or prior to
2:00 p.m. New York City time on the applicable Funding Date by deposit of
immediately available funds to an account designated by the Issuer to the Agent.

(d)       Each Borrowing on the applicable Funding Date shall be made on prior
notice from the Issuer received by the Agent (such notice, a “Borrowing Notice”)
not later than 10:00 a.m. New York City time on the second Business Day
preceding such Funding Date. Each Borrowing Notice shall be irrevocable and
shall specify (i) the aggregate amount of the Borrowing, which may not exceed
the Maximum Borrowing Amount, and (ii) the applicable Funding Date (which shall
be a Business Day) and shall be in substantially in the form attached hereto as
Exhibit D. Borrowings may occur on any Business Day. The Agent shall promptly
forward a copy of all Borrowing Notices to each Purchaser no later than Noon on
the same day received.

(e)       Pursuant to the Indenture, the Issuer shall issue five Classes of
Notes – the Class A Notes, the Class B Notes, the Class C Notes, the Class D
Notes and the Class E Notes. Each Borrowing shall be evidenced by a
corresponding increase in the Outstanding Note Balance of each Class of Notes. A
Class of Notes will have its Outstanding Note Balance increased on each Funding
Date by an amount equal to the product of (A) the amount of such Borrowing and
(B) such Class’ Percentage Interest.

 

-2-

--------------------------------------------------------------------------------



(f)        Payments on the Notes shall be made as provided in the Indenture and
the Agent shall allocate to the Purchasers each payment in respect of the Notes
received by the Agent in its capacity as nominee of the Purchasers.

(g)       The Agent shall keep records of each Borrowing, each Interest Accrual
Period applicable thereto, the interest rate(s) applicable to the Notes and each
payment of principal and interest thereon. Such records shall be rebuttably
presumptive evidence of the subject matter thereof absent manifest error.

(h)       The aggregate minimum advance for a Funding Date shall be $2,000,000;
provided, however, that if the Available Commitment shall be less than
$2,000,000, the minimum advance shall be equal to the Available Commitment.

Section 2.2.      Reductions, Increases and Extensions of Commitments. (a) At
any time the Issuer may, acting at the direction of the Residual Interest Owner,
upon at least three Business Days’ prior written notice to the Agent, terminate
the Commitments or reduce the aggregate Commitments; provided, however, such
Commitments may not be reduced to an amount less than $50,000,000. Each such
partial reduction shall be in an aggregate amount of $5,000,000 or integral
multiples of $1,000,000 in excess thereof (or such other amount requested by the
Issuer to which the Committed Purchasers consent). Reductions of the aggregate
Commitments pursuant to this subsection 2.2(a) shall be allocated pro rata among
the Committed Purchasers in accordance with each Committed Purchaser’s
Commitment Percentage. At any time, the Agent may upon the request of the
Residual Interest Owner and the consent of all the Committed Purchasers (which
consent may be withheld in their sole discretion), increase the Commitments of
the Committed Purchasers.

(b)       On the Facility Termination Date, the Commitment of each Committed
Purchaser shall be automatically reduced to zero.

(c)       On the Amendment Date, Branch Banking and Trust Company has executed
an amended and restated Joinder Supplement (as defined below) and on the
Amendment Date is a Committed Purchaser hereunder. Subject to the provisions of
subsections 8.1(a) and 8.1(b), any other Person may from time to time with the
consent of the Agent and the Issuer become a party to this Agreement as a
Purchaser by (i) delivering to the Issuer an Investment Letter and (ii) entering
into an agreement substantially in the form attached hereto as Exhibit B hereto
(a “Joinder Supplement”), with the Agent and the Issuer, acknowledged by the
Servicer, which shall specify (A) the name and address of such Person for
purposes of Section 9.2 hereof, (B) its Commitment, if any, and (C) the other
information provided for in such form of Joinder Supplement. Upon its receipt of
a duly executed Joinder Supplement, the Agent shall on the effective date
determined pursuant thereto give notice of such effectiveness to the Issuer, the
Servicer and the Indenture Trustee.

(d)       A Joinder Supplement may provide for a reduction in the Commitment of
a Committed Purchaser if, in accordance with the terms thereof, proper notice is
delivered to the Agent, the Issuer and the Servicer. At any time such notice is
received from a Committed Purchaser, the Commitment of such Committed Purchaser
shall be reduced as provided for therein.

 

-3-

--------------------------------------------------------------------------------



(e)       So long as no Event of Default has occurred and is continuing (unless
otherwise agreed by the Agent), no more than 75 and no less than 45 days prior
to the Commitment Expiration Date, the Issuer may request, through the Agent,
that each Purchaser extend the Commitment Expiration Date to a date which is up
to 364 days after the Commitment Expiration Date then in effect, which decision
will be made by each Purchaser in its sole discretion. Upon receipt of any such
request, the Agent shall promptly notify each Purchaser thereof. Within 10
Business Days of notice from the Agent, each Purchaser shall notify the Agent of
its willingness or refusal to so extend the Commitment Expiration Date (the
“Extension Notice Deadline”). The Agent shall notify the Issuer of such
willingness or refusal by the Purchasers within five Business Days of the
Extension Notice Deadline. If any Purchaser notifies the Agent of its refusal to
extend or does not expressly notify the Agent that it is willing to extend the
Commitment Expiration Date by the applicable Extension Notice Deadline (each a
“Non-Extending Purchaser”), the Commitment Expiration Date shall not be so
extended.

(f)        On the Amendment Date, the aggregate Commitments and the Maximum
Facility Balance shall each be $125,000,000.

Section 2.3.      Fees, Expenses, Payments, Etc. (a) Bluegreen agrees to pay to
the Agent and the Placement Agent, the Fees and other amounts set forth in the
Fee Letters at the times specified therein.

(b)       Bluegreen further agrees to pay on the Amendment Date or, if later,
within 10 days of such costs and expenses being invoiced to Bluegreen, to the
Agent all reasonable costs and expenses in connection with the preparation,
execution, delivery, administration (including any requested amendments, waivers
or consents of any of the Transaction Documents) of this Agreement, the
Transaction Documents, and the other documents to be delivered hereunder or in
connection herewith, including the reasonable fees for the Agent’s counsel and
out-of-pocket expenses of counsel for the Agent with respect thereto.

(c)       Bluegreen agrees to pay to the Agent and, following the occurrence and
during the continuance of an Event of Default other than one arising from the
failure of the Obligors to make payments on the Timeshare Loans, each Purchaser,
promptly following presentation of an invoice therefor, all reasonable costs and
expenses (including reasonable fees and expenses of counsel), if any, in
connection with the enforcement of any of the Transaction Documents, and the
other documents delivered thereunder or in connection therewith.

(d)       Bluegreen further agrees to pay on demand any and all documentary,
stamp, transfer and other taxes and governmental fees payable in connection with
the execution, delivery, filing and recording of any of the Transaction
Documents or the other documents and agreements to be delivered hereunder and
thereunder or otherwise in connection with the issuance of the Notes, and agrees
to save each Purchaser and the Agent harmless from and against any liabilities
with respect to or resulting from any delay in paying or any omission to pay
such taxes and fees.

 

-4-

--------------------------------------------------------------------------------



(e)       Periodic fees or other periodic amounts payable hereunder shall be
calculated, unless otherwise specified in the Fee Letters, on the basis of a
360-day year and for the actual days elapsed.

(f)        All payments to be made hereunder or under the Indenture, whether on
account of principal, interest, fees or otherwise, shall be made without setoff
or counterclaim and shall be made prior to 1:00 p.m. New York City time on the
due date thereof to the Agent’s account specified in subsection 9.2(b) hereof or
directly to the Purchasers’ accounts if the Agent so instructs the Indenture
Trustee. Payments received after 1:00 p.m. New York City time shall be deemed to
have been made on the next Business Day. In any event, the Agent shall forward
or instruct the Indenture Trustee to forward to the Purchasers their respective
portion of such payments in immediately available funds for receipt no later
than 3:00 p.m. New York City time on the date received. Notwithstanding anything
herein to the contrary, if any payment due hereunder becomes due and payable on
a day other than a Business Day, the payment date thereof shall be extended to
the next succeeding Business Day and in the case of principal, interest shall
accrue thereon at the applicable rate during such extension. To the extent that
(i) the Indenture Trustee, the Depositor, the Seller, the Issuer or the Servicer
makes a payment to the Agent or a Purchaser or (ii) the Agent or a Purchaser
receives or is deemed to have received any payment or proceeds for application
to an obligation, which payment or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a Indenture Trustee, receiver or any other party under any
bankruptcy or insolvency law, state or Federal law, common law, or for equitable
cause, then, to the extent such payment or proceeds are set aside, the
obligation or part thereof intended to be satisfied shall be revived and
continue in full force and effect, as if such payment or proceeds had not been
received or deemed received by the Agent or the Purchasers, as the case may be.

Section 2.4.      Indemnification. (a) Bluegreen (the “Indemnitor”) agrees to
indemnify and hold harmless the Agent and each Purchaser and any shareholders,
members, directors, officers, employees, agents or Affiliates thereof, of the
Agent or Purchasers (each such Person being referred to as an “Indemnitee”) from
and against any and all claims, damages, losses, liabilities, costs or expenses
whatsoever (including reasonable fees and expenses of legal counsel) which such
Indemnitee may incur (or which may be claimed against such Indemnitee) arising
out of, by reason of or in connection with the execution and delivery of, or
payment or other performance under, or the failure to make payments or perform
under, any Transaction Document or the issuance of the Notes (including in
connection with the preparation for defense of any investigation, litigation or
proceeding arising out of, related to or in connection with such execution,
delivery, payment, performance or issuance), except (i) to the extent that any
such claim, damage, loss, liability, cost or expense shall be caused by the
willful misconduct, bad faith, recklessness or gross negligence of, or breach of
any representation or warranty in any Transaction Document by, any Indemnitee,
(ii) to the extent that any such claim, damage, loss, liability, cost or expense
is covered or addressed by subsection 2.3(c) or (d) hereof, (iii) to the extent
that any such claim, damage, loss, liability, cost or expense relates to
disclosure made by the Agent or a Purchaser in connection with an Assignment or
Participation pursuant to Section 8.1 hereof which disclosure is not based on
information given to the Agent or such Purchaser by or on behalf of Bluegreen,
or any affiliate thereof or by or on behalf of the Indenture Trustee or (iv) to
the extent that such claim, damage, loss, liability, cost or expense shall be
caused by any

 

-5-

--------------------------------------------------------------------------------



default in payment of any Timeshare Loan. The foregoing indemnity shall include
any claims, damages, losses, liabilities, costs or expenses to which any such
Indemnitee may become subject under the Securities Act, the Securities Exchange
Act of 1934, as amended, the Investment Company Act of 1940, as amended, or
other federal or state law or regulation arising out of or based upon any untrue
statement or alleged untrue statement of a material fact in any disclosure
document relating to the Notes or any amendments thereof or supplements thereto,
in any case, provided or approved by the Issuer (other than statements provided
by the Indemnitee expressly for inclusion therein) or arising out of, or based
upon, the omission or the alleged omission to state a material fact necessary to
make the statements therein or any amendment thereof or supplement thereto, in
light of the circumstances in which they were made, not misleading (other than
with respect to statements provided by the Indemnitee expressly for inclusion
therein).

(b)       Promptly after the receipt by an Indemnitee of a notice of the
commencement of any action against an Indemnitee, such Indemnitee will notify
the Agent and the Agent will, if a claim in respect thereof is to be made
against an Indemnitor pursuant to subsection 2.4(a) hereof, notify such
Indemnitor in writing of the commencement thereof; but the omission so to notify
such party will not relieve such party from any liability which it may have to
such Indemnitee pursuant to the preceding paragraph except to the extent the
Indemnitor is prejudiced by such failure. If any such action is brought against
an Indemnitee and it notifies an Indemnitor of its commencement, such Indemnitor
will be entitled to participate in and, to the extent that it so elects by
delivering written notice to the Indemnitee promptly after receiving notice of
the commencement of the action from the Indemnitee to assume the defense of any
such action, with a single counsel mutually satisfactory to such Indemnitor and
each affected Indemnitee. After receipt of such notice by an Indemnitor from an
Indemnitee, such Indemnitor will not be liable to such Indemnitee for any legal
or other expenses except as provided below and except for the reasonable costs
of investigation incurred by the Indemnitee in connection with the defense of
such action. Each Indemnitee will have the right to employ its own counsel in
any such action, but the fees, expenses and other charges of such counsel will
be at the expense of the such Indemnitee unless (i) the employment of such
counsel by such Indemnitee has been authorized in writing by such Indemnitor,
(ii) such Indemnitor shall have failed to assume the defense and employ counsel,
(iii) the named parties to any such action or proceeding (including any
impleaded parties) include both such Indemnitee and either an Indemnitor or
another person or entity that may be entitled to indemnification from an
Indemnitor (by virtue of this Section 2.4 or otherwise) and such Indemnitee
shall have been advised by counsel that there may be one or more legal defenses
available to such Indemnitee which are different from or additional to those
available to an Indemnitor or such other party or shall otherwise have
reasonably determined that the co-representation would present such counsel with
a conflict of interest (in which case the Indemnitor will not have the right to
direct the defense of such action on behalf of the Indemnitee). In any such case
described in clauses (i) through (iii) of the preceding sentence, the reasonable
fees, disbursements and other charges of counsel will be at the expense of the
Indemnitor; it being understood that in no event shall the Indemnitors be liable
for the fees, disbursements and other charges of more than one counsel (in
addition to any local counsel) for all Indemnitees in connection with any one
action or separate but similar or related actions arising out of the same
general allegations or circumstances. An Indemnitor shall not be liable for any
settlement of any such action, suit or proceeding effected without its written
consent, which shall not be unreasonably withheld, but if settled with the
written consent of an Indemnitor or if there shall be a final judgment for the
plaintiff in any such action, suit or

 

-6-

--------------------------------------------------------------------------------



proceeding, such Indemnitor agrees to indemnify and hold harmless any Indemnitee
to the extent set forth in this Agreement from and against any loss, claim,
damage, liability or reasonable expense by reason of such settlement or
judgment. No Indemnitor shall, without the prior written consent of an
Indemnitee (not to be unreasonably withheld), settle or compromise or consent to
the entry of any judgment in any pending or threatened claim, action, suit or
proceeding in respect of which indemnification may be sought hereunder, if such
settlement, compromise or consent includes an admission of culpability or
wrong-doing on the part of such Indemnitee or the entry or an order, injunction
or other equitable or nonmonetary relief (including any administrative or other
sanctions or disqualifications) against such Indemnitee or if such settlement,
compromise or consent does not include an unconditional release of such
Indemnitee from all liability arising out of such claim, action, suit or
proceeding.

(c)       The obligations of Bluegreen under this Agreement shall be absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement. Without limiting the foregoing, neither the lack of
validity or enforceability of, or any modification to, any Transaction Document
nor the existence of any claim, setoff, defense (other than a defense of
payment) or other right which Bluegreen may have at any time against the Agent,
any Purchaser or any other Person, whether in connection with any Transaction
Document or any unrelated transactions, shall constitute a defense to such
obligations.

Section 2.5.      Funding Termination Event. If any Funding Termination Event
shall occur and be continuing, (a) if such event is a Funding Termination Event
specified in clause (i) or (ii) of paragraph (d) of the definition thereof or
paragraphs (d) and (e) of the definition of Event of Default, the Commitment of
each Committed Purchaser shall automatically be reduced to zero, and (b) if such
event is any other Funding Termination Event, with the consent of the Required
Purchasers, the Agent may, or upon the request of the Required Purchasers, the
Agent shall, by notice to the Issuer, reduce the Commitments of each Committed
Purchaser to zero, whereupon the Commitments shall immediately be reduced to
zero.

Section 2.6.      Notification of Note Rate. On the third Business Day
immediately preceding each Determination Date, the Agent shall calculate the
Note Rate and the Interest Distribution Amount applicable to all Notes for the
applicable Interest Accrual Period and shall notify the Indenture Trustee and
the Servicer of such rate and amount by written notice.

SECTION III.  CONDITIONS PRECEDENT

Section 3.1.      Conditions to Amendment Date. The following shall be
conditions precedent to the Amendment Date:

(a)       This Agreement and the other Transaction Documents shall have become
effective in accordance with their respective terms.

(b)       All of the terms, covenants, agreements and conditions of this
Agreement, the Fee Letter and the other Transaction Documents to be complied
with and performed by Bluegreen, the Seller, the Servicer, the Issuer, the
Depositor, the Owner Trustee or

 

-7-

--------------------------------------------------------------------------------



the Indenture Trustee, as the case may be, by the Amendment Date shall have been
complied with in all material respects or otherwise waived by the Agent.

(c)       Each of the representations and warranties of each of Bluegreen, the
Seller, the Servicer, the Issuer, the Depositor, the Owner Trustee or the
Indenture Trustee, as the case may be, made in this Agreement and in the other
Transaction Documents shall be true and correct in all material respects as of
the time of the Amendment Date as though made as of such time (except to the
extent that they expressly relate to an earlier or later time).

(d)       No Funding Termination Event, Event of Default, Servicer Event of
Default under any Transaction Document or event that with the giving of notice
or lapse of time or both would constitute such an amortization event or other
termination event shall have occurred and be continuing.

(e)       The Agent shall have received (and, to the extent requested, made
available to each Purchaser):

(i)        Certified copies of the resolutions of the Board of Directors of each
of Bluegreen and the Depositor approving this Agreement and the Transaction
Documents to which it is a party and any other documents contemplated thereby
and certified copies of all documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to this Agreement and
the Transaction Documents to which it is a party and any other documents
contemplated thereby;

(ii)       An officer’s certificate of each of Bluegreen, the Depositor and the
Owner Trustee, certifying the names and true signatures of the officers
authorized to sign this Agreement and the Transaction Documents and any other
documents to be delivered by it hereunder or thereunder;

(iii)      A copy of the bylaws of each of Bluegreen and the Depositor,
certified by an officer thereof;

(iv)      A copy of the charter of each of Bluegreen and the Depositor, a
certificate as to the good standing of Bluegreen from the Secretary of State of
the Commonwealth of Massachusetts and a certificate as to the good standing of
the Depositor from the Secretary of State of the State of Delaware, in each case
dated as of a recent date;

(v)       Proper financing statements under the UCC of all jurisdictions that
the Agent may deem necessary or desirable in order to perfect the ownership and
security interests contemplated by the Purchase Agreement, the Sale Agreement,
the Indenture and this Agreement;

(vi)      Acknowledgment copies of proper financing statements, if any,
necessary to release all security interests and other rights of any Person in
the Trust Estate previously granted by the Seller, the Depositor or the Issuer;

 

-8-

--------------------------------------------------------------------------------



(vii)     Completed requests for information, dated on or before the Amendment
Date, in all jurisdictions referred to in subsection (vi) above that name the
Issuer, the Depositor or Bluegreen as debtor, together with copies of such other
financing statements;

(viii)    A favorable opinion of counsel to Bluegreen, dated the Amendment Date,
in form and substance satisfactory to the Agent, such opinion to permit reliance
by the Purchasers;

(ix)      A favorable opinion of counsel to Vacation Trust, Inc., dated the
Amendment Date, in form and substance satisfactory to the Agent related to
corporate, regulatory and insolvency matters, such opinion to permit reliance by
the Purchasers;

(x)       A favorable written opinion of counsel to the Owner Trustee and
special Delaware counsel to the Issuer, dated the Amendment Date, in form and
substance satisfactory to the Agent, such opinion to permit reliance by the
Purchasers;

(xi)      A favorable written opinion of counsel to the Issuer, dated the
Amendment Date, in form and substance satisfactory to the Agent, such opinion to
permit reliance by the Purchasers;

(xii)     A favorable written opinion of internal counsel for the Indenture
Trustee and the Custodian each dated the Amendment Date, as to general corporate
matters and such other matters with respect to the Indenture Trustee and
Custodian as the Agent may reasonably request, such opinion to permit reliance
by the Purchasers,

(xiii)    A favorable written opinion of internal counsel for the Backup
Servicer dated the Amendment Date as to general corporate matters and such other
matters with respect to the Backup Servicer as the Agent may reasonably request,
such opinion to permit reliance by the Purchasers,

(xiv)    A copy of the documentation evidencing the release of all liens
attaching to the Timeshare Loans pursuant to previous financings;

(xv)     Executed copies of each of the Transaction Documents; and

(xvi)    Such other documents, instruments, certificates and opinions as the
Agent may reasonably request including those set forth as the closing list
delivered to the Seller in connection with this transaction.

(f)        No action, suit, proceeding or investigation by or before any
Governmental Authority shall have been instituted to restrain or prohibit the
consummation by the Agent or the Purchasers of, or to invalidate, the
transactions contemplated by this Agreement or the Transaction Documents in any
material respect.

Section 3.2.      Condition to Borrowings. The following shall be conditions
precedent to any funding by a Purchaser on each Funding Date (unless otherwise
indicated) (which conditions must be satisfied no later than 2:00 p.m. New York
City time on the Business Day immediately preceding such Funding Date):

 

-9-

--------------------------------------------------------------------------------



(a)       The Issuer shall have timely delivered a Borrowing Notice pursuant to
subsection 2.1(d) hereof;

(b)       The representations and warranties of Bluegreen, the Issuer and the
Depositor set forth or referred to in Section 4.1, 4.2 and 4.3 hereof shall be
true and correct in all material respects on the date of such Borrowing as
though made on and as of such date (except where such representation or warranty
specifically relates to any earlier date, in which case such representation and
warranty shall have been true and correct in all material respects as of such
earlier date); no event which is, or upon the giving of notice, the lapse of
time or both would be, a Funding Termination Event shall have occurred and be
continuing on such date;

(c)       Both immediately prior to and after giving effect to such Borrowing
and the application of the proceeds thereof as provided herein and in the
Indenture, the Outstanding Note Balance shall not exceed the Maximum Facility
Balance and there shall not be a Borrowing Base Deficiency;

(d)       All conditions specified in the Indenture with respect to such
Borrowing shall have been satisfied;

(e)       With respect to the initial Funding Date after the Amendment Date,
favorable written opinion letters of local counsels for the Seller regarding
certain state timeshare and real estate legal matters related to each Initial
Approved Opinion Resort and the related Timeshare Loans, in form and substance
satisfactory to the Agent regarding local law matters, such opinion to permit
reliance by the Purchasers;

(f)        If the Agent waives any of the conditions set forth in Section 3.1
hereof on the Amendment Date, each such condition shall be satisfied on or
before the first Borrowing;

(g)       The weighted average FICO Scores of the Obligors (who have FICO
Scores) of the Funding Date Timeshare Loans is equal to or greater than 690. The
weighted average Timeshare Loan Rates of the Funding Date Timeshare Loans is
equal to or greater than 15.50%.

(h)       The following representations and warranties with respect to each
Funding Date Timeshare Loan, as of the related Funding Date, are true and
correct:

(i)        the Funding Date Timeshare Loan complies with the Credit Policy in
effect at the time of origination;

(ii)       the related Obligor thereunder has a FICO Score of 575 or greater,
unless the Obligor has no FICO Score;

(iii)      if the related Obligor thereunder either (A) has a FICO Score less
than 600 or (B) is a United States resident and does not have a FICO Score, such
Obligor has made a down payment by cash, check or credit card of at least 20% of
the actual purchase price (including closing costs) of the Timeshare Property
(which cash down payment may, (i) in the case of an Upgraded Club Loan, be
represented by principal payments on such

 

-10-

--------------------------------------------------------------------------------



Timeshare Loan since its date of origination, and (ii) in the case of a Sampler
Converted Loan, be represented in whole or in part by payments made on the
related Sampler Loan) and no part of such payment has been made or loaned to
Obligor by Bluegreen or an Affiliate thereof; and

                      (iv)      the Funding Date Timeshare Loan shall not have a
Timeshare Loan Rate less than 15.90%, provided, however, that if such Funding
Date Timeshare Loan is a 50/50 Loan, it may have a Timeshare Loan Rate less than
15.90%, but not less than 9.99%.

(i)        On such Funding Date, the aggregate Loan Balance of the Funding Date
Timeshare Loans with Obligors that have no FICO Score and Obligors that are
non-United States residents (without duplication) does not exceed 5% of the
aggregate Loan Balance of all Funding Date Timeshare Loans acquired by the
Issuer on such date.

(j)        Unless previously received on a Funding Date, the Agent shall have
received a favorable written opinion on timeshare and real estate law matters
for the Timeshare Loans to be included on such Funding Date related to the
Resort for which Bluegreen is seeking to have Agent approve as an Additional
Approved Opinion Resort, such opinion to permit reliance by the Purchasers.

(k)        The Borrowing does not exceed the Maximum Borrowing Amount.

SECTION IV.  REPRESENTATIONS AND WARRANTIES

Section 4.1.      Representations and Warranties of Bluegreen. Bluegreen hereby
represents and warrants to the Agent and the Purchasers that as of the date
hereof, the Amendment Date and each Funding Date:

(a)       It is a corporation validly existing and in good standing under the
laws of the State of Massachusetts, with full power and authority under such
laws to own its properties and conduct its business as such properties are
currently owned and such business is currently conducted and to execute, deliver
and perform its obligations under this Agreement and the Transaction Documents
to which it is a party.

(b)       It has the power, authority and right to make, execute, deliver and
perform this Agreement and the Transaction Documents to which it is a party and
all the transactions contemplated hereby and thereby and has taken all necessary
action to authorize the execution, delivery and performance of this Agreement
and the Transaction Documents to which it is a party. When executed and
delivered, each of this Agreement and the Transaction Documents to which it is a
party will constitute its legal, valid and binding obligations, enforceable in
accordance with their respective terms, subject, as to such enforceability, to
applicable bankruptcy, reorganization, insolvency, moratorium and other laws
relating to or affecting creditors’ rights generally from time to time in
effect. The enforceability of its obligations under such agreements may also be
limited by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law, and no
representation or warranty is made with respect to the enforceability of its
obligations under any

 

-11-

--------------------------------------------------------------------------------



indemnification provisions in such agreements to the extent that indemnification
is sought in connection with securities laws violations.

(c)       No consent, license, approval or authorization of, or registration
with, any Governmental Authority is required to be obtained in connection with
the execution, delivery or performance of each of this Agreement and the
Transaction Documents to which it is a party that has not been duly obtained and
that is not and will not be in full force and effect on the Amendment Date,
except such that may be required by applicable securities laws or UCC-1
Financing Statements as have been prepared for filing.

(d)       The execution, delivery and performance of each of this Agreement and
the Transaction Documents to which it is a party do not violate any provision of
any existing law or regulation applicable to it, any order or decree of any
court to which it is subject, its charter or By-laws, or any mortgage,
indenture, contract or other agreement to which it is a party or by which it or
any significant portion of its properties is bound (other than violations of
such laws, regulations, orders, decrees, mortgages, indentures, contracts and
other agreements that, individually or in the aggregate, would not have a
material adverse effect on its ability to perform its obligations under this
Agreement or the Transaction Documents to which it is a party).

(e)       Other than as disclosed on Schedule 12.2(e) of the Indenture, there is
no litigation or administrative proceeding before any court, tribunal or
governmental body pending or, to its knowledge, threatened against it, with
respect to this Agreement, the Transaction Documents to which it is a party, the
transactions contemplated hereby or thereby or the issuance of the Notes, and
there is no such litigation or proceeding against it or any significant portion
of its properties that would have a material adverse effect on the transactions
contemplated by, or its ability to perform its obligations under, this Agreement
or the Transaction Documents to which it is a party.

(f)        It has delivered to the Agent complete and correct copies of its
audited financial statements for the fiscal year ended on or about December 31,
2009; provided that Bluegreen shall be deemed to be in compliance with this
Section 4.1(f) to the extent such financial statements have been publicly filed.

(g)       No report, statement, exhibit or other written information required to
be furnished by Bluegreen or any of its Affiliates, agents or representatives to
the Agent or any Purchaser pursuant to this Agreement or the Transaction
Documents is or shall be inaccurate in any material respect, or contains or
shall contain any material misstatement of fact, or omits or shall omit to state
a material fact or any fact necessary to make the statements contained therein
not misleading, in each case, as of the date it is or shall be dated or (except
as otherwise disclosed to the Agent or any Purchaser, as the case may be, at
such time) as of the date so furnished.

(h)       Each of the Transaction Documents to which it is a party is in full
force and effect and no amortization, termination or other event or circumstance
has occurred thereunder or in connection therewith that could reasonably be
expected to result in the

 

-12-

--------------------------------------------------------------------------------



termination of any such agreement or any other interruption of the ongoing
performance by the parties to each such agreement of their respective
obligations thereunder.

(i)        Except as set forth on Schedule A hereto, Bluegreen repeats and
reaffirms to the Agent and the Purchasers each of the representations and
warranties of Bluegreen in the Transaction Documents to which it is a party and
each other document delivered in connection therewith or herewith, and
represents that such representations and warranties are true and correct in all
material respects (except where such representation or warranty specifically
relates to any earlier date, in which case such representation and warranty is
repeated and affirmed as of such earlier date).

(j)        Based upon the Investment Letters of the Purchasers and compliance
with the terms of this Agreement and the Transaction Documents, the sale of the
Notes pursuant to the terms of this Agreement and the Indenture will not require
the registration of such Notes under the Securities Act.

(k)       All tax returns (federal, state and local) required to be filed with
respect to Bluegreen have been filed (which filings may be made by an Affiliate
of Bluegreen on a consolidated basis covering Bluegreen and other Persons) and
there has been paid or adequate provision made in its GAAP financial statements
for the payment of all taxes, assessments and other governmental charges in
respect of Bluegreen (or in the event consolidated returns have been filed, with
respect to the Persons subject to such returns), other than as on Schedule
4.1(k) hereto.

(l)        Based upon the Investment Letters of the Purchasers, the
representation letter from GSS Holdings, Inc. and compliance with the terms of
this Agreement and the Transaction Documents, the Indenture is not required to
be qualified under the Trust Indenture Act of 1939, as amended and none of
Bluegreen, the Depositor or the Issuer is required to be registered under the
Investment Company Act of 1940, as amended.

(m)      There has not been any material adverse change in the business,
operations, financial condition, properties or assets of Bluegreen since the
year ended December 31, 2009.

(n)       The chief executive office of Bluegreen is at the address indicated in
Section 9.2 hereof.

(o)       The Credit Policy and the Collection Policy attached as Exhibits J and
K to the Indenture, respectively (as the same may be amended from time to time
in accordance with the provisions of the Indenture and this Agreement), fairly
represent the policies of the Servicer and, to the best knowledge of the
Servicer, the Collection Policy is materially consistent with the customary
standard of prudent servicers of loans secured by timeshare interests.

(p)       As of the date hereof and, within the last five years, Bluegreen has
not changed its name, merged with or into or consolidated with any other
corporation or been the subject of any proceeding under Title 11, United States
Code (Bankruptcy), except as disclosed in Schedule B to this Agreement.

 

-13-

--------------------------------------------------------------------------------



(q)       Bluegreen and each Affiliate thereof is in compliance in all material
respects with ERISA and no lien in favor of the Pension Benefit Guaranty
Corporation on any of the Timeshare Loans shall exist.

(r)        The name and address of the Lockbox Bank, together with the account
numbers of the Lockbox Accounts at the Lockbox Bank, are specified in the
Lockbox Agreement (or at such other Lockbox Bank and/or with such other Lockbox
Accounts as have been notified to the Agent). All applicable Obligors will be
instructed to make payment to the Lockbox Account in accordance with the
Indenture.

(s)        For clarity, it is understood that the Timeshare Loans, related
Timeshare Loan Documents and other related assets will be conveyed by the Seller
to the Depositor and by the Depositor to the Issuer pursuant to the Purchase
Agreement and Sale Agreement, respectively, without recourse, representation on
warranty except as expressly provided therein. Without limiting the foregoing,
none of the Seller, the Depositor or any of their respective subsidiaries shall
be responsible for payments on the Timeshare Loans, and any other credit risks
associated therewith shall be borne by the Issuer and the holders of any
obligations of the Issuer.

(t)        Bluegreen and each of its Affiliates has and intends to in the future
to properly disclose and account for the transactions contemplated by the
Transaction Documents as an on balance sheet transaction in accordance with
GAAP. The transaction contemplated by the Transaction Documents is a financing
for tax purposes.

(u)       As of the Amendment Date and as of each Funding Date, as applicable,
(A), neither Bluegreen nor any of its Commonly Controlled Affiliates has or has
incurred any “accumulated funding deficiency” (as such term is defined under
ERISA and the Code), whether or not waived, with respect to any “Employee
Pension Benefit Plan” (as defined below) that either individually or in the
aggregate could Cause a Material Adverse Effect (as defined below), and, to
Bluegreen’s Knowledge, no event has occurred or circumstance exists that may
result in any accumulated funding deficiency of any such plan that either
individually or in the aggregate could Cause a Material Adverse Effect; (B)
neither Bluegreen nor any of its Commonly Controlled Affiliates has any unpaid
“minimum required contribution” (as such term is defined under ERISA and the
Code) with respect to any Employee Pension Benefit Plan, whether or not such
unpaid minimum required contribution is waived, that either individually or in
the aggregate could Cause a Material Adverse Effect, and, to Bluegreen’s
Knowledge, no event has occurred or circumstance exists that may result in any
unpaid minimum required contribution as of the last day of the current plan year
of any such plan that either individually or in the aggregate could Cause a
Material Adverse Effect; (C) Bluegreen and each of its Commonly Controlled
Affiliates has no outstanding liability for any undisputed contribution required
under any Bluegreen Multiemployer Plan (as defined below) that either
individually or in the aggregate could Cause a Material Adverse Effect; and (D)
Bluegreen and each of its Commonly Controlled Affiliates has no outstanding
liability for any disputed contribution required under any Bluegreen
Multiemployer Plan that either individually or in the aggregate could Cause a
Material Adverse Effect. As of the Amendment Date and as of each Funding Date,
as applicable, to Bluegreen’s Knowledge (1) neither Bluegreen nor any of its
Commonly Controlled Affiliates has incurred any Withdrawal Liability (as defined
below) that either

 

-14-

--------------------------------------------------------------------------------



individually or in the aggregate could Cause a Material Adverse Effect, and (2)
no event has occurred or circumstance exists that could result in any Withdrawal
Liability that either individually or in the aggregate could Cause a Material
Adverse Effect. As of the Amendment Date and as of each Funding Date, as
applicable, to Bluegreen’s Knowledge, neither Bluegreen nor any of its Commonly
Controlled Affiliates has received notification of the reorganization,
termination, partition, or insolvency of any Multiemployer Plan that could
either individually or in the aggregate Cause a Material Adverse Effect. For
purposes of this subsection (a)(xii), “Cause a Material Adverse Effect” means
reasonably be expected to result in a material adverse effect on Bluegreen or
any of its Commonly Controlled Affiliates; “Commonly Controlled Affiliates”
means those direct or indirect affiliates of Bluegreen that would be considered
a single employer with Bluegreen under Section 414(b), (c), (m), or (o) of the
Code; “Employee Pension Benefit Plan” means an employee pension benefit plan as
such term is defined in Section 3(2) of ERISA that is sponsored, maintained or
contributed to by Bluegreen or any of its Commonly Controlled Affiliates (other
than a Bluegreen Multiemployer Plan); “Multiemployer Plan” means a multiemployer
plan as such term is defined in Section 3(37) of ERISA; “Bluegreen Multiemployer
Plan” means a Multiemployer Plan to which Bluegreen or any of its Commonly
Controlled Affiliates contributes or in which Bluegreen or any of its Commonly
Controlled Affiliates participates; and “Withdrawal Liability” means liability
as determined under ERISA for the complete or partial withdrawal of Bluegreen or
any of its Commonly Controlled Affiliates from a Multiemployer Plan.

Section 4.2.      Representations and Warranties of the Issuer. The Issuer
hereby represents and warrants to the Agent and the Purchasers that as of the
date hereof, the Amendment Date and each Funding Date:

(a)       It is a statutory trust validly existing and in good standing under
the laws of the State of Delaware, with full power and authority under such laws
to own its properties and conduct its business as such properties are currently
owned and such business is currently conducted and to execute, deliver and
perform its obligations under this Agreement and the Transaction Documents to
which it is a party.

(b)       It has the power, authority and right to make, execute, deliver and
perform this Agreement and the Transaction Documents to which it is a party and
all the transactions contemplated hereby and thereby and has taken all necessary
action to authorize the execution, delivery and performance of this Agreement
and the Transaction Documents to which it is a party. When executed and
delivered, each of this Agreement and the Transaction Documents to which it is a
party will constitute its legal, valid and binding obligations, enforceable in
accordance with their respective terms, subject, as to such enforceability, to
applicable bankruptcy, reorganization, insolvency, moratorium and other laws
relating to or affecting creditors’ rights generally from time to time in
effect. The enforceability of its obligations under such agreements may also be
limited by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law, and no
representation or warranty is made with respect to the enforceability of its
obligations under any indemnification provisions in such agreements to the
extent that indemnification is sought in connection with securities laws
violations.

 

-15-

--------------------------------------------------------------------------------



(c)       No consent, license, approval or authorization of, or registration
with, any Governmental Authority is required to be obtained in connection with
the execution, delivery or performance of each of this Agreement and the
Transaction Documents to which it is a party that has not been duly obtained and
that is not and will not be in full force and effect on the Amendment Date,
except such that may be required by applicable securities laws or UCC-1
Financing Statements as have been prepared for filing.

(d)       The execution, delivery and performance of each of this Agreement and
the Transaction Documents to which it is a party do not violate any provision of
any existing law or regulation applicable to it, any order or decree of any
court to which it is subject, the Trust Agreement, or any mortgage, indenture,
contract or other agreement to which it is a party or by which it or any
significant portion of its properties is bound.

(e)       There is no litigation or administrative proceeding before any court,
tribunal or governmental body pending or, to its knowledge, threatened against
it, with respect to this Agreement the Transaction Documents to which it is a
party, the transactions contemplated hereby or thereby or the issuance of the
Notes.

(f)        No report, statement, exhibit or other written information required
to be furnished by it or any of its Affiliates, agents or representatives to the
Agent or any Purchaser pursuant to this Agreement or the Transaction Documents
is or shall be inaccurate in any material respect, or contains or shall contain
any material misstatement of fact, or omits or shall omit to state a material
fact or any fact necessary to make the statements contained therein not
misleading, in each case, as of the date it is or shall be dated or (except as
otherwise disclosed to the Agent or any Purchaser, as the case may be, at such
time) as of the date so furnished.

(g)       The Notes have been duly and validly authorized, and, when executed
and authenticated in accordance with the terms of the Indenture and delivered to
and paid for in accordance with this Agreement, will be duly and validly issued
and outstanding, and will be entitled to the benefits of the Indenture, this
Agreement and the other Transaction Documents.

(h)       Each of the Transaction Documents to which it is a party is in full
force and effect and no amortization, termination or other event or circumstance
has occurred thereunder or in connection therewith that could reasonably be
expected to result in the termination of any such agreement or any other
interruption of the ongoing performance by the parties to each such agreement of
their respective obligations thereunder.

(i)        Except as set forth Schedule A hereto, the Issuer repeats and
reaffirms to the Agent and the Purchasers each of the representations and
warranties of the Issuer in the Transaction Documents to which it is a party and
each other document delivered in connection therewith or herewith, and
represents that such representations and warranties are true and correct in all
material respects (except where such representation or warranty specifically
relates to any earlier date, in which case such representation and warranty is
repeated and affirmed as of such earlier date).

 

-16-

--------------------------------------------------------------------------------



(j)        Any taxes, fees and other charges of Governmental Authorities
applicable to it, except for franchise or income taxes, in connection with the
execution, delivery and performance by it of this Agreement and the Transaction
Documents to which it is a party or otherwise applicable to it in connection
with the transactions contemplated hereby or thereby have been paid or will be
paid at or prior to the Amendment Date to the extent then due.

Section 4.3.      Representations and Warranties of the Depositor. The Depositor
hereby represents and warrants, that as of the date hereof and the Amendment
Date:

(a)       It is a corporation validly existing and in good standing under the
laws of the State of Delaware, with full power and authority under such laws to
own its properties and conduct its business as such properties are currently
owned and such business is currently conducted and to execute, deliver and
perform its obligations under this Agreement and the Transaction Documents to
which it is a party.

(b)       It has the power, authority and right to make, execute, deliver and
perform this Agreement and the Transaction Documents to which it is a party and
all the transactions contemplated hereby and thereby and has taken all necessary
action to authorize the execution, delivery and performance of this Agreement
and the Transaction Documents to which it is a party. When executed and
delivered, each of this Agreement and the Transaction Documents to which it is a
party will constitute its legal, valid and binding obligations, enforceable in
accordance with their respective terms, subject, as to such enforceability, to
applicable bankruptcy, reorganization, insolvency, moratorium and other laws
relating to or affecting creditors’ rights generally from time to time in
effect. The enforceability of its obligations under such agreements may also be
limited by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law, and no
representation or warranty is made with respect to the enforceability of its
obligations under any indemnification provisions in such agreements to the
extent that indemnification is sought in connection with securities laws
violations.

(c)       No consent, license, approval or authorization of, or registration
with, any Governmental Authority is required to be obtained in connection with
the execution, delivery or performance of each of this Agreement and the
Transaction Documents to which it is a party that has not been duly obtained and
that is not and will not be in full force and effect on the Amendment Date,
except such that may be required by applicable securities laws or UCC-1 or UCC-3
Financing Statements as have been prepared for filing.

(d)       The execution, delivery and performance of each of this Agreement and
the Transaction Documents to which it is a party do not violate any provision of
any existing law or regulation applicable to it, any order or decree of any
court to which it is subject, its charter or By-laws, or any mortgage,
indenture, contract or other agreement to which it is a party or by which it or
any significant portion of its properties is bound.

(e)       There is no litigation or administrative proceeding before any court,
tribunal or governmental body pending or, to its knowledge, threatened against
it, with respect to this Agreement, the Transaction Documents to which it is a
party, the transactions contemplated hereby or thereby or the issuance of the
Notes.

 

-17-

--------------------------------------------------------------------------------



(f)        No report, statement, exhibit or other written information required
to be furnished by it or any of its Affiliates, agents or representatives to the
Agent or any Purchaser pursuant to this Agreement or the Transaction Documents
is or shall be inaccurate in any material respect, or contains or shall contain
any material misstatement of fact, or omits or shall omit to state a material
fact or any fact necessary to make the statements contained therein not
misleading, in each case, as of the date it is or shall be dated or (except as
otherwise disclosed to the Agent or any Purchaser, as the case may be, at such
time) as of the date so furnished.

(g)       The Notes have been duly and validly authorized, and, when executed
and authenticated in accordance with the terms of the Indenture and delivered to
and paid for in accordance with this Agreement, will be duly and validly issued
and outstanding, and will be entitled to the benefits of the Indenture, this
Agreement and the other Transaction Documents.

(h)       Each of the Transaction Documents to which it is a party is in full
force and effect and no default or other event or circumstance has occurred
thereunder or in connection therewith that could reasonably be expected to
result in the termination of any such agreement or any other interruption of the
ongoing performance by the parties to each such agreement of their respective
obligations thereunder.

(i)        Except as set forth on Schedule A hereto, the Depositor repeats and
reaffirms to the Agent and the Purchasers each of the representations and
warranties of the Depositor in the Transaction Documents to which it is a party
and each other document delivered in connection therewith or herewith, and
represents that such representations and warranties are true and correct in all
material respects (except where such representation or warranty specifically
relates to any earlier date, in which case such representation and warranty are
repeated and affirmed as of such earlier date).

(j)        Any taxes, fees and other charges of Governmental Authorities
applicable to it, except for franchise or income taxes, in connection with the
execution, delivery and performance by it of this Agreement and the Transaction
Documents to which it is a party or otherwise applicable to it in connection
with the transactions contemplated hereby or thereby have been paid or will be
paid at or prior to the Amendment Date to the extent then due.

(k)       The chief executive office of the Depositor is at the address
indicated in Section 9.2 hereof.

SECTION V.    COVENANTS

Section 5.1.      Covenants. Each of Bluegreen, the Depositor and the Issuer,
each solely as to itself, covenants and agrees with the Agent and the
Purchasers, through the Facility Termination Date and thereafter so long as any
amount of the Notes shall remain outstanding or any monetary obligation arising
hereunder shall remain unpaid, unless the Required Purchasers shall otherwise
consent in writing, that:

(a)       it shall perform in all material respects each of the respective
agreements and indemnities applicable to it and comply in all material respects
with each of the

 

-18-

--------------------------------------------------------------------------------



respective terms and provisions applicable to it under the other Transaction
Documents to which it is party, which agreements and indemnities are hereby
incorporated by reference into this Agreement as if set forth herein in full; it
shall, to the extent any other party shall fail to perform any of its
obligations in the Transaction Documents, take all reasonable action to enforce
the obligations of each of the other parties to such Transaction Documents which
are contained therein;

(b)       the Issuer and the Servicer shall furnish to the Agent a copy of each
opinion, certificate, report, statement, notice or other communication (other
than investment instructions) relating to the Notes which is furnished by or on
behalf of it to the other or to the Indenture Trustee and furnish to the Agent
after receipt thereof, a copy of each notice, demand or other communication
relating to the Notes, this Agreement or the Indenture received by the Issuer or
the Servicer from the Indenture Trustee, the Depositor or the Seller; and (ii)
such other information, documents records or reports respecting the Collateral,
the Seller, the Depositor, the Issuer or the Servicer as the Agent may from time
to time reasonably request;

(c)       the Issuer shall furnish to the Agent on or before the date such
reports are due under the Indenture copies of each of the reports, notices and
certificates required by Section 7.2 of the Indenture;

(d)       the Issuer shall promptly furnish to the Agent a copy, addressed to
the Agent, of each opinion of counsel delivered to the Indenture Trustee
pursuant to Section 7.3(d) of the Indenture;

(e)       Bluegreen shall not permit a Servicer Event of Default under the
Indenture to occur;

(f)        Bluegreen shall continue to engage in business of the same general
type as now conducted with respect to the Timeshare Loans transferred by it and
preserve, renew and keep in full force and effect its existence and take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of such business; and comply with all
Requirements of Law except where the failure to so comply could reasonably be
expected to have a material adverse affect on Bluegreen;

(g)       the Issuer, the Depositor, the Seller and the Servicer shall at the
expense of the Seller and at any time from time to time during regular business
hours, on reasonable notice to the Issuer, the Depositor, the Seller or the
Servicer, as the case may be, permit the Agent, or its agents or representatives
to:

(i)        examine all books, records and documents (including computer tapes
and disks) in its possession or under its control; and

(ii)       visit its offices and property for the purpose of examining such
materials described in clause (i) above;

(h)       the Issuer and the Servicer shall furnish to the Agent, promptly after
the occurrence of any event which is, or upon the giving of notice, the lapse of
time or both would be, an Funding Termination Event, a certificate of an
appropriate officer of the Issuer or

 

-19-

--------------------------------------------------------------------------------



the Servicer, as the case may be, setting forth the circumstances of such event
and any action taken or proposed to be taken by the Issuer or the Servicer with
respect thereto;

(i)        it shall timely make all payments, deposits or transfers and give all
instructions to transfer required by this Agreement and the Indenture;

(j)        it shall execute and deliver to the Agent or the Indenture Trustee
all such documents and instruments and do all such other acts and things as may
be necessary or reasonably required by the Agent or the Indenture Trustee to
enable the Agent or the Indenture Trustee to exercise and enforce their
respective rights under the Transaction Documents and to realize thereon, and
record and file and rerecord and refile all such documents and instruments, at
such time or times, in such manner and at such place or places, all as may be
necessary or required by the Indenture Trustee or the Agent to validate,
preserve, perfect and protect the position of the Indenture Trustee under the
Indenture provided no such action shall be inconsistent with the Indenture or
contrary to instructions of the Indenture Trustee;

(k)       neither the Depositor nor the Issuer will consolidate with or merge
into any other Person or convey or transfer its properties and assets
substantially as an entirety to any Person, except (i) in accordance with the
Indenture and (ii) with the prior written consent of the Required Purchasers;

(l)        Bluegreen will not resign as Servicer, unless (i) the performance of
its duties under the Indenture is no longer permissible pursuant to Requirements
of Law and there is no reasonable action which it could take to make the
performance of such duties permissible under such Requirements of Law, or (ii)
at least 66-2/3% of the Purchasers shall have consented thereto;

(m)        Bluegreen shall furnish to each Purchaser and the Agent:

(i)        (A) for so long as Bluegreen is a reporting company under the
Exchange Act, each report on Form 8-K, Form 10-K or Form 10-Q required to be
filed with the Securities and Exchange Commission by Bluegreen and (B) if
Bluegreen is no longer a reporting company under the Exchange Act, (1) as soon
as available and in any event within 45 days after the end of each fiscal
quarter (or, if later, that date which Bluegreen is required to file financial
statements with the Securities and Exchange Commission), the consolidated
balance sheet of Bluegreen and its subsidiaries as of the end of such quarter
and consolidated statements of income of Bluegreen and its subsidiaries for the
period commencing at the end of the previous fiscal year and ending with the end
of such quarter, certified by the chief financial officer of Bluegreen and (2)
as soon as available and in any event within 90 days after the end of each
fiscal year of Bluegreen (or, if later, that date which Bluegreen is required to
file financial statements with the Securities and Exchange Commission), a copy
of the consolidated financial statements of Bluegreen and its subsidiaries for
such year accompanied by an audit report of a nationally recognized firm of
independent certified public accountants (or such other firm of independent
certified public accountants acceptable to the Agent) which report shall be
unqualified as to going concern and scope of audit (if such scope limitation
would be would be reasonably deemed to have an adverse impact on the financial
statements taken as a whole) and shall state that such consolidated financial
statements present fairly the consolidated financial

 

-20-

--------------------------------------------------------------------------------



position of Bluegreen and each of its subsidiaries at the dates indicated and
the results of their operations and their cash flow for the periods indicated is
in conformity with GAAP and that the examination had been made in accordance
with GAAP; provided, however, Bluegreen shall be deemed to be in compliance with
this Section 5.1(m)(i) to the extent the documents required to be filed pursuant
to this Section 5.1(m)(i) are publicly filed within the time periods required by
this Section 5.1(m)(i).

(ii)       A copy of each certificate, opinion, report, notice or other
communication (other than investment instructions) furnished by or on behalf of
Bluegreen or the Issuer to the Indenture Trustee under the Transaction
Documents, concurrently therewith, and promptly after receipt thereof, a copy of
each notice, demand or other communication received by or on behalf of
Bluegreen, the Depositor or the Issuer under the Transaction Documents; and

(iii)      Such other information (including financial information), documents,
records or reports respecting the Notes, the Trust Estate, Bluegreen, the
Depositor or the Issuer as the Agent may from time to time reasonably request;

(n)       Bluegreen shall not make, or permit any Person within its control to
make, any material amendment, modification or change to, or provide any material
waiver under, the Indenture or the other Transaction Documents without the prior
written consent of the Agent and in any case in compliance with Section 9.1
hereof;

(o)       Bluegreen will comply in all material respects with the Credit Policy
and the Collection Policy in regard to each Timeshare Loan. Bluegreen shall (i)
notify the Agent ten days prior to any material amendment of or change in the
Credit Policy or the Collection Policy and (ii) obtain the Agent’s prior written
consent (which consent will not be unreasonably withheld or delayed) if such
amendment or change has a material and adverse affect on the Noteholders;
provided, that Bluegreen may immediately implement any changes (and provide
notice to the Agent subsequent thereto) as may be required under applicable law
from time to time upon the reasonable determination of Bluegreen; and provided,
further, that Bluegreen shall deliver a copy of any non-material amendments or
changes to the Collection Policy or the Credit Policy to the Agent with the
Monthly Report to be delivered subsequent to the effective date of such
amendments or changes.

(p)       at the request of the Agent, the Seller shall cause to be delivered to
the Agent, within 30 days following the end of each fiscal quarter of the
Seller, the written report of a review conducted as of the last day of such
fiscal quarter by an independent auditor acceptable to the Agent of a random
sampling of Timeshare Loans that are held by the Custodian, together with all
related Timeshare Loans Documents held by the Custodian; provided, however, in
addition to the quarterly reports described above, each calendar year (so long
as no Event of Default has occurred), the Agent, in its sole discretion, can
request one written report to be conducted other than quarterly and the Seller
shall cause such written report to be delivered to the Agent no later than the
later of (i) thirty days after such request by the Agent or (ii) the fifth
Business Day after the completion of the related audit procedures; it being
understood, however, that if the Agent shall request more than two written
reports during a calendar year (excluding any written reports requested during
the occurrence of an Event of Default), the third request and all other requests
thereafter during such calendar year shall be at

 

-21-

--------------------------------------------------------------------------------



the expense of the Agent; it being further understood, however, that upon the
occurrence of an Event of Default, the Agent shall not be limited to the number
of written reports that it may request and the expense of such written reports
shall be borne by the Seller.

(q)       to the extent it has not previously done so, Bluegreen shall instruct
all applicable Obligors to cause all Collections to be deposited directly to the
Lockbox Account. Bluegreen shall hold in trust, and deposit, immediately, but in
any event not later than two Business Days of its receipt thereof, to the
Lockbox Account all Collections received from time to time by it from the
related Obligors;

(r)        Bluegreen shall deliver all the Timeshare Loan Files to the Custodian
pursuant to the terms of the Custodial Agreement;

(s)        Bluegreen shall notify the Agent within five Business Days of
obtaining knowledge thereof, of any fraudulent activity or theft in the
origination or servicing of Timeshare Loans that results or may result in a loss
of at least $250,000;

(t)        except as otherwise provided herein, neither Bluegreen, the Depositor
nor the Issuer will sell, assign (by operation of law or otherwise) or otherwise
dispose of, or create or suffer to exist any Adverse Claim upon (or the filing
of any financing statement) or with respect to, any Timeshare Loan, or upon or
with respect to any account which concentrates in a Lockbox Bank to which any
Collections of any Timeshare Loan are sent, or assign any right to receive
income in respect thereof;

(u)       except as otherwise permitted in the Indenture or with the prior
written consent of the Agent, Bluegreen will not extend, amend or otherwise
modify the terms of any Timeshare Loan, or amend, modify or waive any term or
condition of any contract related thereto;

(v)       neither Bluegreen nor the Servicer will make any change in its
instructions to Obligors regarding payments to be made to the Lockbox Account,
unless such instructions are to deposit such payments to another lockbox account
approved by the Agent;

(w)      none of the Seller, the Depositor or the Issuer will change its name,
identity or structure or its chief executive office, unless at least 30 days
prior to the effective date of any such change such person delivers to the
Indenture Trustee and the Agent UCC financing statements to continue the
perfection of the Indenture Trustee’s interest in the Timeshare Loans and
written authority to file the same;

(x)       each of the Issuer, Bluegreen and the Depositor shall properly
disclose and account for the transactions contemplated by the Transaction
Documents as an on balance sheet transaction under and in accordance with GAAP;

(y)       the Depositor and the Issuer each shall, unless the Agent shall
otherwise consent in writing:

(i)        conduct its business solely in its own name through its duly
authorized officers or agents so as not to mislead others as to the identity of
the entity with which

 

-22-

--------------------------------------------------------------------------------



such persons are concerned, and shall avoid the appearance that it is conducting
business on behalf of any Affiliate thereof or that its assets are available to
pay the creditors of Bluegreen or any Affiliate thereof (other than as expressly
provided herein);

(ii)       maintain corporate records and books of account separate from those
of Bluegreen and any Affiliate (other than itself) thereof;

(iii)      obtain proper authorization for all action requiring such
authorization;

(iv)      pay its own operating expenses and liabilities from its own funds and
shall conduct its business from an office or designated area separate from
Bluegreen or any Affiliate thereof;

(v)       continuously maintain its resolutions, agreements and other
instruments underlying the transactions described in this Agreement as part of
its official records;

(vi)      maintain an arm’s-length relationship with Bluegreen and its
Affiliates (other than itself), and shall not hold itself out as being liable
for the debts of Bluegreen or any of its Affiliates (other than itself);

(vii)     keep its assets and liabilities separate from those of all other
entities other than as permitted herein;

(viii)    not maintain bank accounts or other depository accounts to which any
Affiliate is an account party or from which any Affiliate has the power to make
withdrawals;

(ix)      not amend, supplement or otherwise modify its organizational
documents, except in accordance therewith and with the prior written consent of
the Agent;

(x)       not create, incur, assume or suffer to exist any indebtedness on which
it is obligated, except as contemplated by this Agreement and the other
Transaction Documents. It shall not assume, guarantee, endorse or otherwise be
or become directly or contingently liable for the obligations of any Person by,
among other things, agreeing to purchase any obligation of another Person (other
than the Timeshare Loans), agreeing to advance funds to such Person or causing
or assisting such Person to maintain any amount of capital. It shall not be
party to any indenture, agreement, mortgage, deed of trust or other instrument
other than this Agreement and the other Transaction Documents;

(xi)      not enter into, or be a party to any transaction with any of its
Affiliates, except as contemplated by this Agreement and the other Transaction
Documents;

(xii)     observe all procedures required by its organizational documents and
preserve and maintain its existence, rights, franchises and privileges in the
jurisdiction of its formation and qualify and remain qualified in good standing
in each

 

-23-

--------------------------------------------------------------------------------



jurisdiction where the failure to preserve and maintain such existence, rights,
franchises, privileges and qualifications would materially adversely affect the
interests hereunder of the Purchasers or the Agent or its ability to perform its
obligations hereunder; and

(xiii)    not form, or cause to be formed, any subsidiaries; or make or suffer
to exist any loans or advances to, or extend any credit to, or make any
investments (by way of transfer of property, contributions to capital, purchase
of stock or securities or evidences of indebtedness (other than the Timeshare
Loans), acquisition of the business or assets, or otherwise) in, any Affiliate
or any other Person except as otherwise permitted herein; and

(z)       if requested by the Agent (which is expected to be no more than once
during each annual period following the Amendment Date), Bluegreen and the
Issuer shall provide the Agent with a report, satisfactory to the Agent in its
sole discretion, from an independent review company selected by the Agent,
confirming the accuracy of the information in the Transaction Documents with
respect to the Timeshare Loans and the ability of the Servicer to perform its
obligations thereunder;

(aa)      in the event that after the Amendment Date and at any time this
Agreement is in effect or any Note remains unpaid, any of Bluegreen, the
Depositor, the Issuer or any of its Affiliates shall enter into any agreement,
guarantee, indenture or other instrument governing, relating to, providing for
commitments to advance or guaranteeing any financing or enter into any amendment
or other modification of the terms and conditions of any Material Credit
Facility, which includes financial covenants similar to or in addition to those
provided in this Agreement or any other Transaction Document which are more
favorable to the lender or other counterparty thereunder than those provided in
this Agreement or any other Transaction Document, such party(ies) shall promptly
so notify the Agent and the Purchasers in writing. Within 30 days of receipt of
such notice, the Agent shall either (i) indicate which financial covenants the
Agent (after consultation with the Required Purchasers) has determined to be
more favorable than the ones set forth herein or in the Transaction Documents,
in which case, the Transaction Documents shall be deemed amended to provide for
substantially the same financial covenants as those provided for in such
agreement, guarantee, indenture or other instrument, and the parties agree to
cooperate to memorialize such amendment in writing or (ii) indicate that no
changes are necessary to the Transaction Documents; provided, that the Agent
shall be granted a one time additional 30 day extension if it shall so request.
To the extent the Agent has not provided written notice to the applicable party
within 30 days (or 60 days, if the Agent has requested an extension) of notice
from such applicable party, the Agent will be deemed to have agreed that no
amendments to the financial covenants will be necessary. For the avoidance of
doubt, for purposes of this Section 5.1(aa), notice by Bluegreen, the Depositor,
the Issuer or any of their Affiliates must be made in writing and the filing of
notice of a Material Credit Facility with the Securities and Exchange Commission
shall not constitute sufficient notice to the Agent.

SECTION VI.  TAXES, ETC.

Section 6.1.      Increased Costs. Subject to the provisions of Section 6.4
hereof, if, due to the introduction of or any change (including any change by
way of imposition or increase of reserve requirements) in or in the
Interpretation of any law or regulation or the imposition of any guideline or
request from any central bank or other Governmental Authority after the

 

-24-

--------------------------------------------------------------------------------



Amendment Date, there shall be an increase in the cost to a Purchaser of making,
funding or maintaining any investment in the Notes or any interest therein or of
agreeing to purchase or invest in the Notes or any interest therein, as the case
may be (other than by reason of any Interpretation of or change in laws or
regulations relating to Taxes or Excluded Taxes), the Issuer shall, upon written
demand by such Purchaser (with a copy to the Agent), direct the Indenture
Trustee in writing to pay to the Agent for the benefit of such Purchaser that
portion of such increased costs incurred which such Purchaser reasonably
determines is attributable to making, funding or maintaining any investment in
the Notes or any interest therein or agreeing to purchase or invest in the Notes
or any interest therein, as the case may be. In determining such amount, such
Purchaser may use any reasonable averaging and attribution methods, consistent
with the averaging and attribution methods generally used by such Purchaser in
determining amounts of this type. A certificate as to such increased costs
incurred submitted to the Issuer and the Agent, setting forth the calculation
thereof in reasonable detail, shall be prima facie evidence as to the amount of
such increased costs. Any Purchaser that incurs such increased costs as
described in this Section 6.1 shall use its commercially reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
take such steps as would eliminate or reduce the amount of such increased costs;
provided that no such steps shall be required to be taken if, in the reasonable
judgment of such Purchaser, such steps would be materially disadvantageous to
such Purchaser. The Agent agrees to use reasonable efforts to give notice to the
Issuer and Bluegreen of any change in or in the Interpretation of any law or
regulation or the imposition of any guideline or request from any central bank
or other Governmental Authority after the Amendment Date, that would increase
the cost to a Purchaser for which the Agent has actual knowledge.

Section 6.2.      Increased Capital. Subject to the provisions of Section 6.4
hereof, if the introduction of or any change in or in the Interpretation of any
law or regulation or the imposition of any guideline or request from any central
bank or other Governmental Authority after the Amendment Date, affects or would
affect the amount of capital required or expected to be maintained by any
Purchaser after the Amendment Date, and such Purchaser determines that the
amount of such capital is increased as a result of (i) the existence of such
Purchaser’s agreement to make or maintain an investment in the Notes or any
interest therein or (ii) the existence of any agreement by such Purchaser to
make or maintain an investment in the Notes or any interest therein or to fund
any such investment after the Amendment Date, then, upon written demand by such
Purchaser (with a copy to the Agent), the Issuer shall direct the Indenture
Trustee in writing to pay to the Agent for the benefit of such Purchaser,
additional amounts, as specified by such Purchaser, sufficient to compensate
such Purchaser in light of such circumstances, to the extent that such Purchaser
reasonably determines such increase in capital to be allocated to the existence
of such Purchaser’s agreement described in clause (i) above or the commitments
of such Purchaser described in clause (ii) above. In determining such amounts,
such Purchaser may use any reasonable averaging and attribution methods,
consistent with the averaging and distribution methods generally used by such
Purchaser in determining amounts of this type. A certificate as to such amounts
submitted to the Issuer and the Agent by such Purchaser setting forth the
calculation thereof in reasonable detail, shall be prima facie evidence of the
amounts so owed. Any Purchaser that is entitled to compensation for increases in
capital as described in this Section 6.2 shall use its commercially reasonable
efforts (consistent with its internal policy and legal and regulatory
restrictions) to take such steps as would eliminate or reduce the amount of such
compensation; provided that no such steps shall be required to be taken if, in
the reasonable judgment of such Purchaser, such steps would be materially
disadvantageous to such Purchaser.

 

-25-

--------------------------------------------------------------------------------



The Agent agrees to use reasonable efforts to give notice of any change in or in
the Interpretation of any law or regulation or the imposition of any guideline
or request from any central bank or other Governmental Authority after the
Amendment Date, affects or would affect the amount of capital required or
expected to be maintained by an Purchaser for which the Agent has actual
knowledge.

Section 6.3.      Taxes. (a) Any and all payments and deposits required to be
made hereunder or under the Indenture to or for the benefit of a Purchaser shall
be made, to the extent allowed by law, free and clear of and without deduction
for any and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding taxes, levies,
imposts, deductions, charges or withholdings imposed on, or measured by
reference to, the net income of such Purchaser, franchise taxes imposed on such
Purchaser, and taxes (other than withholding taxes), levies, imposts,
deductions, charges or withholdings imposed on the receipt or gross receipts of
such Purchaser by any of (i) the United States or any State thereof, (ii) the
state or foreign jurisdiction under the laws of which such Purchaser is
organized, with which it has a present or former connection (other than solely
by reason of this Agreement), or in which it is otherwise doing business or
(iii) any political subdivision thereof (all such excluded items being referred
to as “Excluded Taxes” and all such taxes, levies, imposts, deductions, charges,
withholdings and liabilities other than Excluded Taxes being referred to as
“Taxes”). If the Indenture Trustee, as directed by the Agent, shall be required
by law to deduct any Taxes from or in respect of any sum required to be paid or
deposited hereunder or under any instrument delivered hereunder to or for the
benefit of a Purchaser (A) subject to Section 6.4 hereof, such sum shall be
increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums required to be paid or
deposited under this Section 6.3) the amount received by such Purchaser, or
otherwise deposited hereunder or under such instrument, shall be equal to the
sum which would have been so received or deposited had no such deductions been
made, (B) the Indenture Trustee, as directed by the Agent, shall make such
deductions and (C) the Indenture Trustee, as directed by the Agent, shall pay
the full amount of such deductions to the relevant taxation authority or other
authority in accordance with applicable laws.

(b)       Subject to the limitations set forth in subsection 6.3(d) and
Section 6.4 hereof, the Issuer shall direct the Indenture Trustee to indemnify
each Purchaser for the full amount of Taxes (including any Taxes imposed by any
jurisdiction on amounts payable under this Section 6.3) paid by such Purchaser
due to the modification of or any change in or in the interpretation or
administration by any governmental or regulatory agency or body charged with the
interpretation or administration of any law or regulation relating to Taxes
after the Amendment Date (including penalties, interest and expenses) arising
therefrom or required to be paid with respect thereto. Each Purchaser agrees to
promptly notify the Agent and the Issuer of any payment of such Taxes made by it
and, if practicable, any request, demand or notice received in respect thereof
prior to such payment. Each Purchaser shall be entitled to payment of this
indemnification within 30 days from the date such Purchaser makes written demand
therefor to the Agent and the Issuer. A certificate as to the amount of such
indemnification submitted to the Issuer and the Agent by such Purchaser setting
forth in reasonable detail the basis for and the calculation thereof, shall be
prima facie evidence of the amounts so owed.

 

-26-

--------------------------------------------------------------------------------



(c)       Within 30 days after the date of any payment of Taxes, the Issuer will
furnish to the Agent the original or a certified copy of a receipt evidencing
payment thereof.

(d)       Each Purchaser that is organized under the laws of a jurisdiction
other than the United States or a state thereof hereby agrees to complete,
execute and deliver to the Indenture Trustee from time to time prior to the date
on which such Purchaser will be entitled to receive distributions pursuant to
the Indenture or this Agreement, Internal Revenue Service W-8ECI or W-8BEN (or
any successor form), as applicable, or such other forms or certificates as may
be required under the laws of any applicable jurisdiction in order to permit the
Indenture Trustee to make payments to, and deposit funds to or for the account
of, such Purchaser hereunder and under the Indenture and this Agreement without
any deduction or withholding for or on account of any tax. Each Purchaser agrees
to provide, to the extent permitted by law, like additional subsequent duly
executed forms on or before the date that any such form expires or becomes
obsolete, or upon the occurrence of any event requiring an amendment,
resubmission or change in the most recent form previously delivered by it and to
provide such extensions or renewals as may be reasonably requested by the
Issuer. Each Purchaser further agrees that compliance with this
subsection 6.3(d) (including by reason of Section 8.1 hereof in the case of any
assignment, sale or other transfer of any interest in the Notes) is a condition
to the payment of any amount otherwise due pursuant to subsections 6.3(a) and
(b) hereof.

(e)       Each Purchaser, as of the Amendment Date, and each other Purchaser, as
of the date such Person becomes a Purchaser entitled to receive distributions
pursuant to this Agreement, the Purchase Agreement or the Indenture, hereby
represents and warrants to the Issuer that it is not subject to gross-up or
indemnity of Taxes under subsection 6.3(a) or (b) hereof from or in any respect
of any sum required to be paid or deposited under this Agreement, the Indenture
or under any instrument delivered pursuant to any of them to or for the benefit
of any Purchaser.

(f)        Any Purchaser entitled to the payment of any additional amount
pursuant to this Section 6.3 shall use its best efforts (consistent with its
internal policy and legal and regulatory restrictions) to take such steps as
would eliminate or reduce the amount of such payment; provided that no such
steps shall be required to be taken if, in the reasonable judgment of such
Purchaser, such steps would be materially disadvantageous to such Purchaser.

Section 6.4.      Nonrecourse Obligations; Limited Recourse. Notwithstanding any
provision in any other Section of this Agreement or the Transaction Documents to
the contrary, the obligation of the Issuer to pay any amounts payable to the
Purchasers or the Agent pursuant to this Agreement shall be without recourse to
Bluegreen, the Indenture Trustee or any Affiliate, officer or director of any of
them and the obligation to pay any amounts hereunder shall be limited solely to
the application of the Trust Estate, to the extent that such amounts are
available for distribution.

SECTION VII.        THE AGENT

Section 7.1.      Appointment. Each Purchaser hereby designates and appoints the
Agent as the agent of such Purchaser under this Agreement, and each such
Purchaser authorizes the Agent, as the agent for such Purchaser, to take such
action on its behalf under the provisions

 

-27-

--------------------------------------------------------------------------------



of the Transaction Documents and to exercise such powers and perform such duties
thereunder as are expressly delegated to the Agent by the terms of the
Transaction Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Agent shall not have any duties or responsibilities, except
those expressly set forth herein, or any fiduciary relationship with any
Purchaser, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against the Agent. The Required Purchasers may replace the Agent at any time
with ten Business Days’ notice; provided, that a replacement agent is named
prior to dismissal of the Agent.

Section 7.2.      Delegation of Duties. The Agent may execute any of its duties
under any of the Transaction Documents by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. The Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with due care.

Section 7.3.      Exculpatory Provisions. Neither the Agent nor its officers,
directors, employees, agents, attorneys-in-fact or Affiliates shall be (a)
liable to any of the Purchasers for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with any of the other
Transaction Documents (except for its or such Person’s own gross negligence or
willful misconduct) or (b) responsible in any manner to any of the Purchasers
for any recitals, statements, representations or warranties made by the Seller,
the Depositor, the Issuer, the Servicer or the Indenture Trustee or any officer
thereof contained in any of the other Transaction Documents or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agent under or in connection with, any of the other
Transaction Documents or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any of the other Transaction
Documents or for any failure of the Seller, the Depositor, the Issuer, the
Servicer or the Indenture Trustee to perform its obligations thereunder. The
Agent shall not be under any obligation to any Purchaser to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, any of the other Transaction Documents, or to inspect the
properties, books or records of the Seller, the Depositor, the Issuer, the
Servicer or the Indenture Trustee.

Section 7.4.      Reliance by Agent. The Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, resolution, notice,
consent, certificate, affidavit, letter, cablegram, telegram, telecopy, telex or
teletype message, written statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Agent), independent accountants and other experts
selected by the Agent. The Agent shall be fully justified in failing or refusing
to take any action under any of the Transaction Documents unless it shall first
receive such advice or concurrence of the Required Purchasers as it deems
appropriate or it shall first be indemnified to its satisfaction by the
Purchasers against any and all liability and expense which may be incurred by it
by reason of taking or continuing to take any such action. The Agent shall in
all cases be fully protected in acting, or in refraining from acting, under any
of the Transaction Documents in accordance with a request of the Required
Purchasers and such request and any action taken or failure to act pursuant
thereto shall be binding upon all present and future Purchasers.

 

-28-

--------------------------------------------------------------------------------



Section 7.5.      Notices. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any breach of this Agreement or the occurrence of
any event which is, or upon the giving of notice, the lapse of time or both
would be, a Funding Termination Event unless the Agent has received written
notice from the Issuer, the Depositor, the Seller, the Servicer, the Indenture
Trustee or any Purchaser referring to this Agreement, describing such event. In
the event that the Agent receives such a notice, the Agent promptly shall give
notice thereof to the Purchasers. The Agent shall take such action with respect
to such event as shall be reasonably directed by the Required Purchasers;
provided that unless and until the Agent shall have received such directions,
the Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such event as it shall deem advisable in the
best interests of the Purchasers.

Section 7.6.      Non-Reliance on Agent and Other Purchasers. Each Purchaser
expressly acknowledges that neither the Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates has made any
representations or warranties to it and that no act by the Agent hereafter
taken, including any review of the affairs of the Seller, the Depositor, the
Issuer, the Servicer or the Indenture Trustee shall be deemed to constitute any
representation or warranty by the Agent to any Purchaser. Each Purchaser
represents to the Agent that it has, independently and without reliance upon the
Agent or any other Purchaser, and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Indenture Trustee, the Seller, the Depositor, the Issuer
and the Servicer and made its own decision to purchase its interest in the Notes
hereunder and enter into this Agreement. Each Purchaser also represents that it
will, independently and without reliance upon the Agent or any other Purchaser,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own analysis, appraisals and decisions in taking or
not taking action under any of the Transaction Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Indenture Trustee, the Seller, the Depositor, the Issuer and the Servicer.
Except, in the case of the Agent, for notices, reports and other documents
received by the Agent under Section 5 hereof, the Agent shall not have any duty
or responsibility to provide any Purchaser with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Indenture Trustee, the Seller,
the Depositor, the Issuer or the Servicer which may come into the possession of
the Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates.

Section 7.7.      Indemnification. The Purchasers agree to indemnify the Agent
in its capacity as such (without limiting the obligation (if any) of the Seller,
the Depositor, the Issuer or the Servicer to reimburse the Agent for any such
amounts), ratably according to their respective percentage interests in the
Notes from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever which may at any time (including at any time following the
payment of the obligations under this Agreement, including the Outstanding Note
Balance of the Notes) be imposed on, incurred by or asserted against the Agent
in any way relating to or arising out of this Agreement, or any documents
contemplated by or referred to herein or the transactions contemplated hereby or
any action taken or omitted by the Agent under or in connection with any of the
foregoing; provided that no Purchaser shall be liable for the payment of any
portion of such

 

-29-

--------------------------------------------------------------------------------



liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of the Agent resulting from the Agent’s own
gross negligence or willful misconduct. The agreements in this subsection shall
survive the payment of the obligations under this Agreement, including the
principal of the Notes.

Section 7.8.      Agent in Its Individual Capacities. The Agent and its
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the Indenture Trustee, the Seller, the Servicer, the Owner
Trustee, the Depositor and the Issuer as though the Agent was not the agent
hereunder. Each Purchaser acknowledges that Branch Banking and Trust Company is
a Purchaser hereunder. Branch Banking and Trust Company, in its capacity as the
Agent shall not, by virtue of its acting in any such other capacities, be deemed
to have duties or responsibilities hereunder or be held to a standard of care in
connection with the performance of its duties as the Agent other than as
expressly provided in this Agreement. Branch Banking and Trust Company may act
as the Agent without regard to and without additional duties or liabilities
arising from its role as such administrator or agent or arising from its acting
in any such other capacity.

Section 7.9.      Successor Agent. The Agent may resign as Agent upon 30 days’
notice to the Purchasers, the Indenture Trustee, the Issuer, the Depositor, the
Seller and the Servicer with such resignation becoming effective upon a
successor agent succeeding to the rights, powers and duties of the Agent
pursuant to this Section 7.9. If the Agent shall resign as Agent under this
Agreement, a successor agent for the Purchasers shall be appointed by at least
66-2/3% of the Purchasers. The successor agent shall succeed to the rights,
powers and duties of the Agent, and the term “Agent” shall mean such successor
agent effective upon its appointment, and the former Agent’s rights, powers and
duties as Agent shall be terminated, without any other or further act or deed on
the part of such former Agent or any of the parties to this Agreement. After the
retiring Agent’s resignation as Agent, the provisions of this Section VII shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement. Unless waived by the Required Purchasers, the
Agent shall be required to have a combined capital and surplus of at least
$100,000,000.

Section 7.10.    Communications. The Agent shall promptly forward to the
Purchasers, copies of all communications received by it under Sections 5.1(c),
(d), (h) and (m) hereof and Section 5.5 of the Indenture. Upon reasonable
notice, the Agent shall also make available or provide copies to the Purchasers
of all other relevant communications, documents or information obtained or
prepared by the Agent in connection with the Transaction Documents.

Section 7.11.    Control by Purchasers. The Required Purchasers shall have the
right to direct the time, method and place of conducting any action, non-action,
the granting or withholding of consent, proceeding for any remedy available to
the Agent, the Indenture Trustee or the Noteholder under any of the Transaction
Documents. Notwithstanding the foregoing, (i) no such direction shall be in
conflict with any rule of law or with this Agreement; (ii) the Agent shall not
be required to follow any such direction which the Agent reasonably believes
might result in any personal liability on the part of the Agent for which the
Agent is not adequately indemnified; and (iii) the Agent may take any other
action deemed proper by the Agent which is not inconsistent with any such
direction; provided that the Agent shall give notice of any such action to the
Purchasers. The Agent, as the Noteholder, shall cast any vote or give any
direction

 

-30-

--------------------------------------------------------------------------------



under the Indenture on behalf of the Purchasers if it has been directed to do so
by the Required Purchasers, provided, that with respect to Sections 5.4(b),
5.10, 5.16(e), 6.2(b), 6.2(f), 6.3(a), 6.3(d), 6.13(a) and 8.5(e)(ii) of the
Indenture, the Agent, as the Noteholder, shall cast any vote or give any
direction under the Indenture on behalf of the Purchasers only with the consent
of at least 66-2/3% of the Purchasers. The Agent agrees that it shall not effect
any material action under this Agreement, the Indenture or any other Transaction
Documents without the direction of the Required Purchasers and the Agent further
agrees that it shall notify all Purchasers with respect to any action or consent
requested of the Agent that requires direction of a majority of the Purchasers
at least five days before taking such action or providing such consent.

SECTION VIII.      SECURITIES LAWS; TRANSFERS

Section 8.1.      Transfers of Notes. (a) Each of the Agent and the Purchasers
agrees that any interest in the Notes purchased or otherwise acquired by it will
be acquired for investment only and not with a view to any distribution thereof,
and that it will not offer to sell or otherwise dispose of any Note acquired by
it (or any interest therein) in violation of any of the registration
requirements of the Securities Act or the registration or qualification
requirements of any applicable state or other securities laws. Each of the Agent
and the Purchasers acknowledges that it has no right to require the Issuer to
register, under the Securities Act or any other securities law, the Notes (or
any interest therein) acquired by it pursuant to this Agreement, any Joinder
Supplement or any Transfer Supplement. Each of the Agent and the Purchasers
hereby confirms and agrees that in connection with any transfer or syndication
by it of an interest in the Notes, it has not engaged and will not engage in a
general solicitation or general advertising including advertisements, articles,
notices or other communications published in any newspaper, magazine or similar
media or broadcast over radio or television, or any seminar or meeting whose
attendees have been invited by any general solicitation or general advertising.

(b)       Each Purchaser which executes a Joinder Supplement agrees that it will
comply with all transfer restrictions specified in the Indenture and will
execute and deliver to the Issuer, the Seller, the Servicer, the Depositor, the
Indenture Trustee and the Agent on or before the effective date of its Joinder
Supplement a letter in the form attached hereto as Exhibit A (an “Investment
Letter”) with respect to the purchase by such Purchaser of an interest in the
Notes. Each initial purchaser of a Note or any interest therein and any Assignee
thereof or Participant therein shall certify to the Issuer, the Seller, the
Servicer, the Depositor, the Indenture Trustee and the Agent that it is either
(A)(i) a citizen or resident of the United States, (ii) a corporation or
partnership (or any other entity treated as a corporation or a partnership for
federal income tax purposes) organized in or under the laws of the United States
or any political subdivision thereof which, if such entity is a tax-exempt
entity, recognizes that payments with respect to the Notes may constitute
unrelated business taxable income or (iii) a person not described in (i) or (ii)
whose income from the Notes is and will be effectively connected with the
conduct of a trade or business within the United States (within the meaning of
the Code) and whose ownership of any interest in a Note will not result in any
withholding obligation with respect to any payments with respect to the Notes by
any Person and who will furnish to the Agent, the Seller, the Servicer and the
Indenture Trustee, and to the Owner making the Transfer a properly executed U.S.
Internal Revenue Service Form W-8ECI or W-8BEN (or any successor form) (and to
agree (to the extent legally able) to provide a new Form W-8ECI or W-8BEN (or
any successor form) upon the expiration or obsolescence of any previously
delivered form and

 

-31-

--------------------------------------------------------------------------------



comparable statements in accordance with applicable United States laws), (B) an
estate the income of which is includible in gross income for United States
federal income tax purposes or (C) a trust if a court within the United States
is able to exercise primary supervision over the administration of such trust
and one or more United States fiduciaries have the authority to control all
substantial decisions of the trust.

(c)       Any sale, transfer, assignment, participation, pledge, hypothecation
or other disposition (a “Transfer”) of a Note or any interest therein may be
made only in accordance with this Section 8.1. Any Transfer of a Note, an
interest in a Note, or any Commitment Percentage shall be in respect of at least
$1,000,000 of the outstanding principal under the Notes. Any Transfer of an
interest in a Note otherwise permitted by this Section 8.1 will be permitted
only if it consists of a pro rata percentage interest in all payments made with
respect to the Purchaser’s beneficial interest in such Note. No Note or any
interest therein may be Transferred by Assignment or Participation (each as
defined below) to any Person (each, a “Transferee”) unless such transfer
complies with the transfer restrictions specified in the Indenture and prior to
the transfer the Transferee shall have executed and delivered to the Agent and
the Issuer an Investment Letter.

(d)       Each of the Issuer, the Depositor, the Seller and the Servicer
authorizes each Purchaser to disclose to any Transferee and any prospective
Transferee any and all financial information in the Purchaser’s possession
concerning the Seller, the Servicer, the Depositor and the Issuer which has been
delivered to the Agent or such Purchaser pursuant to the Transaction Documents
(including information obtained pursuant to rights of inspection granted
hereunder) or which has been delivered to such Purchaser by or on behalf of the
Seller, the Issuer, the Depositor or the Servicer in connection with such
Purchaser’s credit evaluation of the Seller, the Issuer, the Depositor or the
Servicer prior to becoming a party to, or purchasing an interest in this
Agreement or the Notes, provided that each such Transferee, prospective
Transferee agrees in writing to maintain the confidentiality of such information
pursuant to the following paragraph.

(e)       The Agent and each Purchaser, severally and with respect to itself
only, covenants and agrees that any information obtained by the Agent or such
Purchaser pursuant to, or otherwise in connection with, this Agreement or the
other Transaction Documents shall be held in confidence (it being understood
that documents provided to the Agent hereunder may in all cases be distributed
by the Agent to the Purchasers) except that the Agent or such Purchaser may
disclose such information (i) to its officers, directors, members, employees,
agents, counsel, accountants, auditors, advisors or representatives who have an
obligation to maintain the confidentiality of such information, (ii) to the
extent such information has become available to the public other than as a
result of a disclosure by or through the Agent or such Purchaser, (iii) to the
extent such information was available to the Agent or such Purchaser on a
nonconfidential basis prior to its disclosure to the Agent or such Purchaser in
connection with this transaction, (iv) with the consent of the Servicer, (v) to
the extent permitted by the preceding paragraph, or (vi) to the extent the Agent
or such Purchaser should be (A) required in connection with any legal or
regulatory proceeding or (B) requested by any Governmental Authority to disclose
such information; provided, that, in the case of clause (vi), the Agent or such
Purchaser, as the case may be, will (unless otherwise prohibited by law or in
connection with regular regulatory reviews) notify the Issuer of its intention
to make any such disclosure as early as

 

-32-

--------------------------------------------------------------------------------



practicable prior to making such disclosure and cooperate with the Servicer in
connection with any action to obtain a protective order with respect to such
disclosure.

(f)        Each Purchaser may, in accordance with applicable law (which includes
applicable securities laws), at any time grant participations in all or part of
its Commitment or its interest in the Notes, including the payments due to it
under this Agreement and the Indenture (each, a “Participation”), to any Person
(each, a “Participant”); provided, however, that no Participation shall be
granted to any Person unless and until the Agent shall have consented thereto
(which consent shall not be unreasonably withheld) and the conditions to
Transfer specified in this Agreement, including in subsection 8.1(c) hereof,
shall have been satisfied and that such Participation consists of a pro rata
percentage interest in all principal payments made with respect to such
Purchaser’s beneficial interest (if any) in the Notes and a specified interest
rate on the principal balance of such Participation. In connection with any such
Participation, the Agent shall maintain a register of each Participant and the
amount of each Participation. Each Purchaser hereby acknowledges and agrees that
(i) any such Participation will not alter or affect such Purchaser’s direct
obligations hereunder, and (ii) none of the Indenture Trustee, the Issuer, the
Depositor, the Seller nor the Servicer shall have any obligation to have any
communication or relationship with any Participant. No Participant shall be
entitled to transfer all or any portion of its Participation, without the prior
written consent of the Agent. Each Participant shall be entitled to receive
indemnification pursuant to Section 2.4 hereof as if such Participant were a
Purchaser and such Section applied to its Participation. Each Purchaser shall
give the Agent notice of the consummation of any sale by it of a Participation,
and the Agent (upon receipt of notice from the related Purchaser) shall promptly
notify the Issuer, the Servicer and the Indenture Trustee. Unless separately
agreed to between the related Purchaser and the Participant in the related
participation agreement, no Participant shall have the right to approve any
amendment or waiver of the terms of this Agreement except with respect to those
matters set forth in clauses (i) and (ii) of the proviso to Section 9.1 hereof.

(g)       Each Purchaser may, with the consent of the Agent and the Servicer
(which shall not unreasonably be withheld) and in accordance with applicable law
(which includes applicable securities laws), sell or assign (each, an
“Assignment”), to any Person (each, an “Assignee”) all or any part of its
Commitment or its interest in the Notes and its rights and obligations under
this Agreement and the Indenture pursuant to an agreement substantially in the
form attached hereto as Exhibit C hereto (a “Transfer Supplement”), executed by
such Assignee and the Purchaser and delivered to the Agent and the Servicer for
their acceptance and consent; provided, however, that no such assignment or sale
shall be effective unless and until the conditions to Transfer specified in this
Agreement, including in subsection 8.1(c) hereof, shall have been satisfied; and
provided, further, however, that neither the consent of the Servicer nor the
Agent shall be required in the case of an assignment by any existing Purchaser
to another existing Purchaser, or in the case of any assignment to any
Affiliates of the Agent. From and after the effective date determined pursuant
to such Transfer Supplement, (x) the Assignee thereunder shall be a party hereto
and, to the extent provided in such Transfer Supplement, have the rights and
obligations of a Purchaser hereunder as set forth therein and (y) the transferor
Purchaser shall, to the extent provided in such Transfer Supplement, be released
from its Commitment and other obligations under this Agreement; provided,
however, that after giving effect to each such Assignment, the obligations
released by any such Purchaser shall have been assumed by an Assignee or
Assignees. Such Transfer

 

-33-

--------------------------------------------------------------------------------



Supplement shall be deemed to amend this Agreement to the extent, and only to
the extent, necessary to reflect the addition of such Assignee and the resulting
adjustment of Percentage Interests, Commitment Percentages arising from the
Assignment. Upon its receipt and acceptance of a duly executed Transfer
Supplement, the Agent shall on the effective date determined pursuant thereto
give notice of such acceptance to the Issuer, the Servicer and the Indenture
Trustee.

Upon instruction to register a transfer of a Purchaser’s beneficial interest in
the Notes (or portion thereof) and surrender for registration of transfer such
Purchaser’s Note(s) (if applicable) and delivery to the Issuer and the Indenture
Trustee of an Investment Letter, executed by the registered owner (and the
beneficial owner if it is a Person other than the registered owner), and receipt
by the Indenture Trustee of a copy of the duly executed related Transfer
Supplement and such other documents as may be required under this Agreement,
such beneficial interest in the Notes (or portion thereof) shall be transferred
in the records of the Indenture Trustee and the Agent and, if requested by the
Assignee, new Notes shall be issued to the Assignee and, if applicable, the
transferor Purchaser in amounts reflecting such Transfer as provided in the
Indenture. Such Transfers of Notes (and interests therein) shall be subject to
this Section 8.1 in lieu of any regulations which may be prescribed under
Section 6.3 of the Indenture. Successive registrations of Transfers as aforesaid
may be made from time to time as desired, and each such registration of a
transfer to a new registered owner shall be noted on the Note Register.

(h)       Each Purchaser may pledge its interest in the Notes to any Federal
Reserve Bank as collateral in accordance with applicable law.

(i)       Any Purchaser shall have the option to change its Investing Office.

(j)        Each Affected Party shall be entitled to receive indemnification
pursuant to Section 2.4 hereof as though it were a Purchaser and such Section
applied to its interest in or commitment to acquire an interest in the Notes.

Section 8.2.      Register of Purchasers and Participants. The Agent shall
maintain a register (the “Purchaser/Participant Register”) for the registration,
transfer and exchange of interests in the Notes and the granting of
Participations of interests in the Notes. The names and addresses of all
Purchasers and Participants and the names and addresses of the transferees of
any interests in Notes shall be registered in the Purchaser/Participant
Register.

SECTION IX.  MISCELLANEOUS

Section 9.1.      Amendments and Waivers. This Agreement may not be amended,
supplemented or modified nor may any provision hereof be waived except in
accordance with the provisions of this Section 9.1. With the written consent of
the Required Purchasers, the Agent, the Seller, the Servicer, the Depositor and
the Issuer may, from time to time, enter into written amendments, supplements,
waivers or modifications hereto for the purpose of adding any provisions to this
Agreement or changing in any manner the rights of any party hereto or waiving,
on such terms and conditions as may be specified in such instrument, any of the
requirements of this Agreement; provided, however, that no such amendment,
supplement, waiver or modification

 

-34-

--------------------------------------------------------------------------------



shall (i) reduce the amount of or extend the maturity of any Note or reduce the
rate or extend the time of payment of interest thereon, or reduce or alter the
timing of any other amount payable to any Purchaser hereunder or under the
Indenture, in each case without the consent of the Purchasers affected thereby,
(ii) amend, modify or waive any provision of this Section 9.1, or reduce the
percentage specified in the definition of the Required Purchasers, in each case
without the written consent of all Purchasers, or (iii) amend, modify or waive
any provision of Section VII hereof without the written consent of the Agent.
Any waiver of any provision of this Agreement shall be limited to the provisions
specifically set forth therein for the period of time set forth therein and
shall not be construed to be a waiver of any other provision of this Agreement.

Section 9.2.      Notices. (a) All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered by hand, or, in the case of mail or
telecopy notice, when received, addressed as follows or, with respect to a
Purchaser, as set forth in its respective Joinder Supplement or Transfer
Supplement, or to such other address as may be hereafter notified by the
respective parties hereto:

The Issuer:

BXG TIMESHARE TRUST I
c/o Wilmington Trust Company
Rodney Square North
1100 N. Market Street
Wilmington, DE 19890-0001

 

 

 

Attention: Corporate Trust Administration/

BXG TIMESHARE TRUST I

Fax: (302) 651-8882

 

 

Bluegreen:

BLUEGREEN CORPORATION
4960 Conference Way North, Suite 100
Boca Raton, Florida 33431
Attention: Anthony M. Puleo
Fax: (561) 912-8123

 

 

The Depositor:

BLUEGREEN TIMESHARE FINANCE CORPORATION I
4950 Communication Avenue, Suite 900
Boca Raton, Florida 33431
Attention: Allan J. Herz
Fax: (561) 443-8743

 

 

The Indenture Trustee:

U.S. BANK NATIONAL ASSOCIATION
60 Livingston Avenue

EP-MN-WS3D
St. Paul, MN  55107-2292
Phone: (651) 495-3880
Fax: (651) 495-8093
Attention: BXG Timeshare Trust I

 

 

-35-

--------------------------------------------------------------------------------



 

 

 

 

The Agent:

BB&T Capital Markets

1133 Avenue of the Americas, 27th Floor

New York, New York 10036

Attention: Paul Richardson

Fax: (212) 822-8151

 

 

 

and

 

 

 

 

Branch Banking and Trust Company

200 West Second Street, 16th Floor

Winston-Salem, North Carolina 27101

Attention: Cory Boyte

Fax: (336) 733-2740

 

 

(b)       Unless otherwise directed by the Agent, all payments to it shall be
made by federal wire (ABA #053101121), to account number 4990024249, bank name:
BB&T, account name: BXG Timeshare Trust. To the extent necessary, any
communications regarding any wires should be directed to Beth Cook of Branch
Banking and Trust Company; Fax: (336) 733-2740 and Phone: (336) 733-2726.

Section 9.3.      No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Agent or any Purchaser, any right,
remedy, power or privilege under any of the Transaction Documents shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
remedy, power or privilege under any of the Transaction Documents preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges provided in the
Transaction Documents are cumulative and not exclusive of any rights, remedies,
powers and privileges provided by law.

Section 9.4.      Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the Seller, the Servicer, the Depositor, the Issuer,
the Agent, the Purchasers, any Assignee, any Participant, any Indemnitee and
their respective successors and assigns, except that the Seller, the Servicer,
the Depositor and the Issuer may not assign or transfer any of their respective
rights or obligations under this Agreement except as provided herein and in the
Indenture, without the prior written consent of 66-2/3% of the Purchasers and
the Purchasers, the Agent, Assignees and Participants may not assign or transfer
any of their respective rights or obligations except as provided herein.

Section 9.5.      Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.

 

-36-

--------------------------------------------------------------------------------



Section 9.6.      Severability. Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provisions in any other jurisdiction.

Section 9.7.      Integration. This Agreement and the Fee Letter represent the
agreement of the Agent, the Seller, the Depositor, the Issuer, the Servicer and
the Purchasers with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by the Purchasers or the
Agent relative to subject matter hereof not expressly set forth or referred to
herein or therein.

Section 9.8.      Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO PRINCIPLES OF CONFLICTS OF LAW OTHER THAN SECTIONS 5-1401 AND 5-1402
OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK.

Section 9.9.      Termination. This Agreement shall remain in full force and
effect until the payment in full of the principal of and interest on the Notes
and all other amounts payable to the Purchasers or the Agent hereunder and the
termination of all Commitments; provided, however, that the provisions of
Sections 2.3, 2.4, 6.1, 6.2, 7.7, 9.11, 9.13 and 9.14 hereof shall survive
termination of this Agreement, the transfer by a Purchaser of any Note or any
interest therein and any amounts payable to the Agent, Purchasers or any
Affected Party thereunder shall remain payable thereto.

Section 9.10.    Limited Recourse; No Proceedings. The obligations of the Issuer
and the Depositor under this Agreement are solely the obligations of the Issuer
and the Depositor, as applicable. No recourse shall be had for the payment of
any fee or other obligation or claim arising out of or relating to this
Agreement or any other agreement, instrument, document or certificate executed
and delivered or issued by the Issuer and the Depositor, or any officer of any
of them in connection therewith, against any partner, member, stockholder,
employee, officer, director or incorporator of the Issuer and the Depositor.
With respect to obligations of the Issuer, neither the Agent nor any Purchaser
shall look to any property or assets of the Issuer, other than to the Trust
Estate. Each Purchaser and the Agent hereby agrees that to the extent such funds
are insufficient or unavailable to pay any amounts owing to it by the Issuer
pursuant to this Agreement, prior to the commencement of a bankruptcy or
insolvency proceeding by or against the Issuer, it shall not constitute a claim
against the Issuer. Each of the Issuer, the Depositor, the Seller, the Servicer,
the Agent and each Purchaser agrees that it shall not institute or join against
the Depositor or the Issuer any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding, or similar proceeding under any federal or
state bankruptcy law, for one year and a day after the termination of the
Indenture. Nothing in this paragraph shall limit or otherwise affect the
liability of the Servicer and the Seller with respect to any amounts owing by
the Servicer or the Seller, respectively, hereunder or the right of the Agent or
any Purchaser to enforce such liability against the Servicer or the Seller,
respectively, or any of its respective assets. For clarity, it is understood
that the Timeshare Loans, related Timeshare Loan Documents

 

-37-

--------------------------------------------------------------------------------



and other assets will be conveyed by the Seller to the Depositor and by the
Depositor to the Issuer pursuant to the terms of the Purchase Agreement and Sale
Agreement, respectively, without recourse, representation on warranty except as
expressly provided therein. Without limiting the foregoing, none of the Seller,
the Depositor or any of their respective subsidiaries shall be responsible for
payments on the Timeshare Loans, and any other credit risks associated therewith
shall be borne by the Issuer and the holders of any obligations of the Issuer.

Section 9.11.    Survival of Representations and Warranties. All representations
and warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement, the purchase of the Notes hereunder and the
termination of this Agreement.

Section 9.12.    Submission to Jurisdiction; Waivers. EACH OF THE SELLER, THE
ISSUER, THE DEPOSITOR, THE SERVICER, THE AGENT AND EACH PURCHASER HEREBY
IRREVOCABLY AND UNCONDITIONALLY:

(1)       SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT TO WHICH IT IS A PARTY, OR FOR RECOGNITION AND
ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN MANHATTAN AND THE
UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE
COURTS FROM ANY THEREOF;

(2)       CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE
OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM
THE SAME;

(3)       AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO SUCH PARTY AT ITS
ADDRESS SET FORTH IN SECTION 9.2 OR AT SUCH OTHER ADDRESS OF WHICH THE AGENT
SHALL HAVE BEEN NOTIFIED PURSUANT THERETO; AND

(4)       AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.

 

-38-

--------------------------------------------------------------------------------



Section 9.13.    WAIVERS OF JURY TRIAL. EACH OF THE SELLER, THE SERVICER, THE
ISSUER, THE DEPOSITOR, THE AGENT AND THE PURCHASERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING DIRECTLY OR
INDIRECTLY TO THIS AGREEMENT OR ANY OTHER DOCUMENT OR INSTRUMENT RELATED HERETO
AND FOR ANY COUNTERCLAIM THEREIN.

Section 9.14.    Limitation of Liability of Owner Trustee. Notwithstanding
anything contained herein or in any other Transaction Document to the contrary,
it is expressly understood and agreed by the parties hereto that (a) this
Agreement is executed and delivered by Wilmington Trust Company, not
individually or personally but solely as Owner Trustee, in the exercise of the
powers and authority conferred and vested in it under the Trust Agreement, (b)
each of the representations, undertakings and agreements herein made on the part
of the Issuer is made and intended not as a personal representation, undertaking
or agreement by Wilmington Trust Company but is made and intended for the
purpose for binding only the Issuer and the Trust Estate, and (c) under no
circumstances shall Wilmington Trust Company be personally liable for the
payment of any indebtedness or expenses of the Issuer or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by the Issuer under this Agreement or any other Transaction
Documents.

Section 9.15.    Effective Date. This Agreement shall be effective as of the
Amendment Date.

Section 9.16.    Hedging Requirements. Upon prior written notice from the Agent
to the Issuer and the Servicer, the Issuer shall enter into a Hedge Agreement
with a Qualified Hedge Counterparty and upon execution thereof shall pledge all
of the Issuer’s right, title and interest under such Hedge Agreement to the
Indenture Trustee for the benefit of the Agent on behalf of the Purchasers
pursuant to Section 2.3 hereof and the Indenture. Each Hedge Agreement shall be
in form and substance satisfactory to the Agent, including, without limitation,
having a notional amount based on the Required Hedge Amount.

 

-39-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Note Funding Agreement
to be duly executed by their respective officers as of the day and year first
above written.

  BXG TIMESHARE TRUST I      

 

By:

Wilmington Trust Company, not in its
individual capacity, but solely as Owner Trustee

          By:           Name:         Title:  

 

  BLUEGREEN CORPORATION,
  as Seller and Servicer
      By:         Name: Anthony M. Puleo       Title: Senior Vice President, CFO
& Treasurer             BLUEGREEN TIMESHARE FINANCE
  CORPORATION I, as Depositor       By:         Name: Allan J. Herz       Title:
President and Assistant Treasurer             BRANCH BANKING AND TRUST COMPANY,
  as Agent       By:         Name:       Title:          



 

-40-

--------------------------------------------------------------------------------



EXHIBIT A

 

FORM OF INVESTMENT LETTER

[Date]

 

BXG TIMESHARE TRUST I

c/o___________, as Owner Trustee Attention:

Bluegreen Corporation

 

Bluegreen Timeshare Finance Corporation I

 

 

Re

BXG TIMESHARE TRUST I

Timeshare Loan-Backed VFN Notes, Series I

Ladies and Gentlemen:

This letter (the “Investment Letter”) is delivered by the undersigned (the
“Purchaser”) pursuant to subsection 8.1(b) of the Third Amended and Restated
Note Funding Agreement dated as of August 1, 2010 (as in effect, the “Note
Funding Agreement”), among BXG TIMESHARE TRUST I, as Issuer, BLUEGREEN
CORPORATION, as Seller and Servicer, BLUEGREEN TIMESHARE FINANCE CORPORATION I,
as Depositor, the Purchasers parties thereto and Branch Banking and Trust
Company, as Agent. Capitalized terms used herein without definition shall have
the meanings set forth in the Note Funding Agreement. The Purchaser represents
to and agrees with the Issuer as follows:

(a)       The Purchaser is authorized [to enter into the Note Funding Agreement
and to perform its obligations thereunder and to consummate the transactions
contemplated thereby] [to purchase a participation or other interest in
obligations under the Note Funding Agreement].

(b)       The Purchaser has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of its
investment in the Notes and is able to bear the economic risk of such
investment. The Purchaser has been afforded the opportunity to ask such
questions as it deems necessary to make an investment decision, and has received
all information it has requested in connection with making such investment
decision. The Purchaser has, independently and without reliance upon the Agent
or any other Purchaser, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Issuer, the Depositor, the Seller and the Servicer and
made its own decision to purchase its interest in the Notes, and will,
independently and without

 

--------------------------------------------------------------------------------



reliance upon the Agent or any other Purchaser, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
analysis, appraisals and decisions in taking or not taking action under the Note
Funding Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Issuer, the Seller, the Depositor and the
Servicer.

(c)       The Purchaser is an “accredited investor,” as defined in Rule 501,
promulgated by the Securities and Exchange Commission (the “Commission”) under
the Securities Act of 1933, as amended (the “Securities Act”) or is a “qualified
institutional buyer” (within the meaning of Rule 144A thereunder) and is
acquiring the Notes (or an interest in the Notes) for its own account for
investment purposes. The Purchaser understands that the offering and sale of the
Notes (or any interest in therein) has not been and will not be registered under
the Securities Act and has not and will not be registered or qualified under any
applicable “Blue Sky” law, and that the offering and sale of the Note (or any
interest in therein) has not been reviewed by, passed on or submitted to any
federal or state agency or commission, securities exchange or other regulatory
body.

(d)       The Purchaser is not an employee benefit plan subject to Title I of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), or
section 4975 of the Internal Revenue Code of 1986, as amended (the “Code”) (each
such plan, an “Employee Plan”), an entity whose underlying assets include the
assets of any Employee Plan, or a governmental plan that is subject to any
federal, state or local law which is substantially similar to the provisions of
Section 406 of ERISA or Section 4975 of the Code or the Purchaser’s purchase,
holding and disposition of the Notes does not result in a prohibited transaction
under Section 406 of ERISA or Section 4975 of the Code (or, in the case of a
governmental plan, any substantially similar federal, state or local law) for
which an exemption is not available.

(e)       The Purchaser is acquiring an interest in Notes without a view to any
distribution, resale or other transfer thereof except, with respect to any
Purchaser Interest or any interest or participation therein, as contemplated in
the following sentence. The Purchaser will not resell or otherwise transfer any
interest or participation in the Purchaser Interest, except in accordance with
Section 8.1 of the Note Funding Agreement and in a transaction exempt from the
registration requirements of the Securities Act of 1933, as amended, and
applicable state securities or “blue sky” laws. In connection therewith, the
Purchaser hereby agrees that it will not resell or otherwise transfer the Notes
or any interest therein unless the purchaser thereof provides to the addressee
hereof a letter substantially in the form hereof.

(f)        This Investment Letter has been duly executed and delivered and
constitutes the legal, valid and binding obligation of the Purchaser,
enforceable against the Purchaser in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws or equitable principles affecting the enforcement of
creditors’ rights generally and general principles of equity.

(g)       The Purchaser expressly agrees to be bound by the terms of the Note
Funding Agreement, including but not limited to the confidentiality provision
and the restrictions on transfer set forth in Article VIII thereof.

 

-2-

--------------------------------------------------------------------------------



Very truly yours,

[NAME OF PURCHASER]

By ________________________________

     Name:

       Title:

 

-3-

--------------------------------------------------------------------------------



EXHIBIT B

FORM OF JOINDER SUPPLEMENT

JOINDER SUPPLEMENT, dated as of the date set forth in Item 1 of Schedule I
hereto, among BXG TIMESHARE TRUST I (the “Issuer”), BLUEGREEN CORPORATION, as
Seller and Servicer (the “Servicer”), BLUEGREEN TIMESHARE FINANCE CORPORATION I,
as Depositor, the Purchaser set forth in Item 2 of Schedule I hereto (the
“Additional Purchaser”), and Branch Banking and Trust Company, as Agent for the
Purchasers under, and as defined in, the Note Funding Agreement described below
(in such capacity, the “Agent”).

W I T N E S S E T H

WHEREAS, this Supplement is being executed and delivered in accordance with
subsection 2.2(c) of the Third Amended and Restated Note Funding Agreement,
dated as of August 1, 2010, among BXG TIMESHARE TRUST I, as Issuer, BLUEGREEN
CORPORATION, as Seller and Servicer, BLUEGREEN TIMESHARE FINANCE CORPORATION I,
as Depositor, the Purchasers parties thereto, and the Agent (as from time to
time amended, supplemented or otherwise modified in accordance with the terms
thereof, the “Note Funding Agreement”; unless otherwise defined herein, terms
defined in the Note Funding Agreement are used herein as therein defined); and

WHEREAS, the Additional Purchaser (if it is not already a Purchaser party to the
Note Funding Agreement) wishes to become a Purchaser party to the Note Funding
Agreement;

NOW, THEREFORE, the parties hereto hereby agree as follows:

Upon receipt by the Agent of five counterparts of this Supplement, to each of
which is attached a fully completed Schedule I and Schedule II, each of which
has been executed by the Additional Purchaser, the Issuer and the Agent, the
Agent will transmit to the Servicer, the Issuer, the Indenture Trustee and the
Additional Purchaser a Joinder Effective Notice, substantially in the form of
Schedule III to this Supplement (a “Joinder Effective Notice”). Such Joinder
Effective Notice shall be executed by the Agent and shall set forth, inter alia,
the date on which the transfer effected by this Supplement shall become
effective (the “Joinder Effective Date”). From and after the Joinder Effective
Date, the Additional Purchaser shall be a Purchaser party to the Note Funding
Agreement for all purposes thereof having an initial Commitment Percentage and a
Commitment, if applicable, as set forth in such Schedule II.

Concurrently with the execution and delivery hereof, the Additional Purchaser
will deliver to the Issuer and the Indenture Trustee an executed Investment
Letter in the form of Exhibit A to the Note Funding Agreement.

Each of the parties to this Supplement agrees and acknowledges that at any time
and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Supplement.

 

-1-

--------------------------------------------------------------------------------



By executing and delivering this Supplement, the Additional Purchaser confirms
to and agrees with the Agent and the Purchaser as follows: (i) neither the Agent
nor any other Purchaser makes any representation or warranty or assumes any
responsibility with respect to any statements, warranties or representations
made in or in connection with the Note Funding Agreement (other then
representations or warranties made by such respective parties) or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Note Funding Agreement or any other instrument or document furnished pursuant
thereto, or with respect to the financial condition of the Seller, the Servicer,
the Depositor, the Issuer or the Indenture Trustee, or the performance or
observance by the Seller, the Servicer, the Depositor, the Issuer or the
Indenture Trustee of any of their respective obligations under the Note Funding
Agreement or the Indenture or any other instrument or document furnished
pursuant hereto; (ii) the Additional Purchaser confirms that it has received a
copy of such documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Supplement; (iii) the
Additional Purchaser will, independently and without reliance upon the Agent or
any other Purchaser and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Note Funding Agreement; (iv) each Purchasing
Purchaser appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers under the Note Funding Agreement and the
Indenture as are delegated to the Agent by the terms thereof, together with such
powers as are reasonably incidental thereto, all in accordance with Section 7 of
the Note Funding Agreement; and (vi) the Additional Purchaser agrees (for the
benefit of the Agent, the other Purchasers, the Indenture Trustee, the Seller,
the Servicer, the Depositor and the Issuer) that it will perform in accordance
with their terms all of the obligations which by the terms of the Note Funding
Agreement are required to be performed by it as a Purchaser.

Schedule II hereto sets forth the Commitment and the Commitment Expiration Date,
if applicable, and the initial Investing Office of the Additional Purchaser, as
well as administrative information with respect to the Additional Purchaser.

THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

(i)        Notwithstanding anything contained herein or in any other Transaction
Document to the contrary, it is expressly understood and agreed by the parties
hereto that (a) this Supplement is executed and delivered by Wilmington Trust
Company, not individually or personally but solely as Owner Trustee, in the
exercise of the powers and authority conferred and vested in it under the Trust
Agreement, (b) each of the representations, undertakings and agreements herein
made on the part of the Issuer is made and intended not as a personal
representation, undertaking or agreement by Wilmington Trust Company but is made
and intended for the purpose for binding only the Issuer and the Trust Estate,
and (c) under no circumstances shall Wilmington Trust Company be personally
liable for the payment of any indebtedness or expenses of the Issuer or be
liable for the breach or failure of any obligation, representation, warranty or
covenant made or undertaken by the Issuer under this Supplement or any other
Transaction Documents.

 

-2-

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be
executed by their respective duly authorized officers on Schedule I hereto as of
the date set forth in Item 1 of Schedule I hereto.

 

-3-

--------------------------------------------------------------------------------



SCHEDULE I TO

JOINDER SUPPLEMENT

COMPLETION OF INFORMATION AND

SIGNATURES FOR JOINDER SUPPLEMENT

 

Re:

Third Amended and Restated Note Funding Agreement, dated as of August 1, 2010,
among BXG TIMESHARE TRUST I, as Issuer, BLUEGREEN CORPORATION, as Seller and
Servicer, BLUEGREEN TIMESHARE FINANCE CORPORATION I, as Depositor, the
Purchasers party thereto and Branch Banking and Trust Company, as Agent.

Item 1:

Date of Joinder Supplement:

Item 2:

Additional Purchaser:

Item 3:

Signatures of Parties to Agreement:

 

 

 

        as Additional Purchaser     By:         Name:       Title:     [By:    
    Name:       Title:]               BXG TIMESHARE TRUST I       as Issuer    
        By _______________, not in its individual capacity, but solely as Owner
Trustee             By:         Name:       Title:               BRANCH BANKING
AND TRUST
COMPANY, as Agent             By:         Name:       Title:          

 

-1-

--------------------------------------------------------------------------------



    BLUEGREEN CORPORATION,       as Seller and Servicer             By:        
Name:       Title:               BLUEGREEN TIMESHARE FINANCE       CORPORATION
I, as Depositor             By:         Name:       Title:  

 

-2-

--------------------------------------------------------------------------------



SCHEDULE II TO

JOINDER SUPPLEMENT

LIST OF INVESTING OFFICES, ADDRESSES

FOR NOTICES AND COMMITMENT

[Additional Purchaser]

 

 

 

Initial Commitment Percentage:
(if applicable)

_______%

Class of Notes

_________

Initial Commitment:

$____________

Office and Address for Notices:

 

 

 

 

 

 

-1-

--------------------------------------------------------------------------------



SCHEDULE III TO

JOINDER SUPPLEMENT

FORM OF

JOINDER EFFECTIVE NOTICE

To:

[Names and addresses of

Issuer, Seller, Servicer, Indenture Trustee, Depositor

Agent and Additional Purchaser]

The undersigned, as Agent under the Third Amended and Restated Note Funding
Agreement, dated as of August 1, 2010, among BXG TIMESHARE TRUST I, as Issuer,
BLUEGREEN CORPORATION, as Seller and Servicer, BLUEGREEN TIMESHARE FINANCE
CORPORATION I, as Depositor, the Purchasers parties thereto and Branch Banking
and Trust Company, as Agent for the Purchasers thereunder, acknowledges receipt
of five executed counterparts of a completed Joinder Supplement. [Note: attach
copies of Schedules I and II from such Agreement.] Terms defined in such
Supplement are used herein as therein defined.

Pursuant to such Supplement, you are advised that the Joinder Effective Date
will be _____________, .

Very truly yours,

 

BRANCH BANKING AND TRUST COMPANY, as Agent

 

By:       Name:     Title:  

 

-1-

--------------------------------------------------------------------------------



EXHIBIT C

FORM OF TRANSFER SUPPLEMENT

TRANSFER SUPPLEMENT, dated as of the date set forth in Item 1 of Schedule I
hereto, among the transferor Purchaser set forth in Item 2 of Schedule I hereto
(the “Transferor Purchaser”), the Purchasing Purchaser set forth in Item 3 of
Schedule I hereto (the “Purchasing Purchaser”), and Branch Banking and Trust
Company, as Agent for the Purchasers under, and as defined in, the Note Funding
Agreement described below (in such capacity, the “Agent”).

W I T N E S S E T H:

WHEREAS, this Supplement is being executed and delivered in accordance with
subsection 8.1(e) of the Third Amended and Restated Note Funding Agreement,
dated as of August 1, 2010, among BXG TIMESHARE TRUST I, as Issuer, BLUEGREEN
CORPORATION, as Seller and Servicer, BLUEGREEN TIMESHARE FINANCE CORPORATION I,
as Depositor, the Purchasers parties thereto and the Agent (as from time to time
amended, supplemented or otherwise modified in accordance with the terms
thereof, the “Note Funding Agreement”; unless otherwise defined herein, terms
defined in the Note Funding Agreement are used herein as therein defined);

WHEREAS, the Purchasing Purchaser (if it is not already a Purchaser party to the
Note Funding Agreement) wishes to become a Purchaser party to the Note Funding
Agreement and the Purchasing Purchaser wishes to acquire and assume from the
Transferor Purchaser, certain of the rights, obligations and commitments under
the Note Funding Agreement; and

WHEREAS, the Transferor Purchaser wishes to sell and assign to the Purchasing
Purchaser, certain of its rights, obligations and commitments under the Note
Funding Agreement.

NOW, THEREFORE, the parties hereto hereby agree as follows:

(a)       Upon receipt by the Agent of five counterparts of this Supplement, to
each of which is attached a fully completed Schedule I and Schedule II, each of
which has been executed by the Transferor Purchaser, the Purchasing Purchaser
[,the Issuer]1 and the Agent, the Agent will transmit to the Servicer, the
Seller, the Issuer, the Depositor, the Indenture Trustee, the Transferor
Purchaser and the Purchasing Purchaser a Transfer Effective Notice,
substantially in the form of Schedule III to this Supplement (a “Transfer
Effective Notice”). Such Transfer Effective Notice shall be executed by the
Agent and shall set forth, inter alia, the date on which the transfer effected
by this Supplement shall become effective (the “Transfer Effective Date”). From
and after the Transfer Effective Date the Purchasing Purchaser shall be a
Purchaser party to the Note Funding Agreement for all purposes thereof.

(b)       At or before 12:00 Noon, local time of the Transferor Purchaser, on
the Transfer Effective Date, the Purchasing Purchaser shall pay to the
Transferor Purchaser, in immediately available funds, an amount equal to the
purchase price, as agreed between the Transferor Purchaser and such Purchasing
Purchaser (the “Purchase Price”), of the portion set forth on

_________________________

1  required by the Note Funding Agreement.

-1-

--------------------------------------------------------------------------------



Schedule II hereto being purchased by such Purchasing Purchaser of the
outstanding advances under the Note owned by the Transferor Purchaser (such
Purchasing Purchaser’s “Purchase Percentage”) and other amounts owing to the
Transferor Purchaser under the Note Funding Agreement or otherwise in respect of
the Notes. Effective upon receipt by the Transferor Purchaser of the Purchase
Price from the Purchasing Purchaser, the Transferor Purchaser hereby irrevocably
sells, assigns and transfers to the Purchasing Purchaser, without recourse,
representation or warranty, and the Purchasing Purchaser hereby irrevocably
purchases, takes and assumes from the Transferor Purchaser, the Purchasing
Purchaser’s Purchase Percentage of [(i)] the presently Outstanding Note Balance
under the Notes owned by the Transferor Purchaser and other amounts owing to the
Transferor Purchaser in respect of the Notes, together with all instruments,
documents and collateral security pertaining thereto, [and (ii) the Purchasing
Purchaser’s Purchase Percentage of the Commitment Percentage and the Commitment
of the Transferor Purchaser and other rights, duties and obligations of the
Transferor Purchaser under the Note Funding Agreement.] This Supplement is
intended by the parties hereto to effect a purchase by the Purchasing Purchaser
and sale by the Transferor Purchaser of interests in the Notes, and it is not to
be construed as a loan or a commitment to make a loan by the Purchasing
Purchaser to the Transferor Purchaser. The Transferor Purchaser hereby confirms
that the amount of the Outstanding Note Balance of the Notes is
$                           and its Percentage Interest thereof is ___%, which
equals $                           as of              , 200_. Upon and after the
Transfer Effective Date (until further modified in accordance with the Note
Funding Agreement), the Commitment Percentage of the Transferor Purchaser and
the Purchasing Purchaser and the Commitment of the Transferor Purchaser and the
Purchasing Purchaser shall be as set forth in Schedule II to this Supplement.

(c)       The Transferor Purchaser has made arrangements with the Purchasing
Purchaser with respect to (i) the portion, if any, to be paid, and the date or
dates for payment, by the Transferor Purchaser to the Purchasing Purchaser of
any fees heretofore received by the Transferor Purchaser pursuant to the Note
Funding Agreement prior to the Transfer Effective Date and (ii) the portion, if
any, to be paid, and the date or dates for payment, by the Purchasing Purchaser
to the Transferor Purchaser of fees or interest received by the Purchasing
Purchaser pursuant to the Note Funding Agreement or otherwise in respect of the
Notes from and after the Transfer Effective Date.

(d)       All principal payments that would otherwise be payable from and after
the Transfer Effective Date to or for the account of the Transferor Purchaser in
respect of the Notes shall, instead, be payable to or for the account of the
Transferor Purchaser and the Purchasing Purchaser, as the case may be, in
accordance with their respective interests as reflected in this Supplement.

(e)       All interest, fees and other amounts that would otherwise accrue for
the account of the Transferor Purchaser from and after the Transfer Effective
Date pursuant to the Note Funding Agreement or in respect of the Notes shall,
instead, accrue for the account of, and be payable to or for the account of, the
Transferor Purchaser and the Purchasing Purchaser, as the case may be, in
accordance with their respective interests as reflected in this Supplement. In
the event that any amount of interest, fees or other amounts accruing prior to
the Transfer Effective Date was included in the Purchase Price paid by the
Purchasing Purchaser, the Transferor Purchaser and the Purchasing Purchaser will
make appropriate arrangements for payment by the

 

-2-

--------------------------------------------------------------------------------



Transferor Purchaser to the Purchasing Purchaser of such amount upon receipt
thereof from the Agent.

(f)        Concurrently with the execution and delivery hereof, the Purchasing
Purchaser will deliver to Agent, the Issuer and the Indenture Trustee an
executed Investment Letter in the form of Exhibit A to the Note Funding
Agreement.

(g)       Each of the parties to this Supplement agrees and acknowledges that
(i) at any time and from time to time upon the written request of any other
party, it will execute and deliver such further documents and do such further
acts and things as such other party may reasonably request in order to effect
the purposes of this Supplement, and (ii) the Agent shall apply each payment
made to it under the Note Funding Agreement, whether in its individual capacity
or as Agent, in accordance with the provisions of the Note Funding Agreement, as
appropriate.

(h)       By executing and delivering this Supplement, the Transferor Purchaser
and the Purchasing Purchaser confirm to and agree with each other and the Agent
and the Purchaser as follows: (i) other than the representation and warranty
that it is the legal and beneficial owner of the interest being assigned hereby
free and clear of any adverse claim created by or through it, the Transferor
Purchaser makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with the Note Funding Agreement or the Indenture or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Note Funding Agreement or any other instrument or document furnished pursuant
thereto; (ii) the Transferor Purchaser makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the Seller,
the Servicer, the Depositor, the Issuer or the Indenture Trustee, or the
performance or observance by the Seller, the Servicer, the Depositor, the Issuer
or the Indenture Trustee of any of their respective obligations under the Note
Funding Agreement, the Indenture or any other instrument or document furnished
pursuant hereto; (iii) each Purchasing Purchaser confirms that it has received a
copy of such documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Supplement; (iv) each
Purchasing Purchaser will, independently and without reliance upon the Agent,
the Transferor Purchaser or any other Purchaser and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Note Funding Agreement
or the Indenture; (v) each Purchasing Purchaser appoints and authorizes the
Agent to take such action as agent on its behalf and to exercise such powers
under the Note Funding Agreement and the Indenture as are delegated to the Agent
by the terms thereof, together with such powers as are reasonably incidental
thereto, all in accordance with Section 7 of the Note Funding Agreement; and
(vi) each Purchasing Purchaser agrees (for the benefit of the Transferor
Purchaser, the Issuer, the Agent, the Purchasers, the Indenture Trustee, the
Depositor, the Seller, the Servicer and the Issuer) that it will perform in
accordance with their terms all of the obligations which by the terms of the
Note Funding Agreement are required to be performed by it as a Purchaser.

(i)        [Schedule II hereto sets forth the revised Commitment Percentage and
Commitment of the Transferor Purchaser, the Commitment Percentage, the
Commitment of the Purchasing Purchaser, as applicable, and the initial Investing
Office of the Purchasing Purchaser, as well as administrative information with
respect to the Purchasing Purchaser.]

 

-3-

--------------------------------------------------------------------------------



(j)        THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be
executed by their respective duly authorized officers on Schedule I hereto as of
the date set forth in Item 1 of Schedule I hereto.

 

-4-

--------------------------------------------------------------------------------



SCHEDULE I TO

TRANSFER SUPPLEMENT

COMPLETION OF INFORMATION AND

SIGNATURES FOR TRANSFER SUPPLEMENT

 

Re:

Third Amended and Restated Note Funding Agreement, dated as of August 1, 2010,
among BXG TIMESHARE TRUST I, BLUEGREEN CORPORATION, as Seller and Servicer,
BLUEGREEN TIMESHARE FINANCE CORPORATION I, as Depositor, the Purchasers party
thereto and Branch Banking and Trust Company, as Agent.

Item 1:

Date of Transfer Supplement:

Item 2:

Transferor Purchaser:

Item 3:

Purchasing Purchaser:

Item 4:

Signatures of Parties to Agreement:

 

    as Transferor Purchaser             By:         Name:       Title:          
  By:         Name:       Title:               as Purchasing Purchaser          
  By:         Name:       Title:             By:         Name:       Title:    
     

 

-1-

--------------------------------------------------------------------------------



CONSENTED TO AND ACCEPTED BY:

BRANCH BANKING AND TRUST COMPANY, as Agent

 

By:       Name:     Title:         By:       Name:     Title:  

 

BXG TIMESHARE TRUST I

 

By __________, not in its individual capacity, but solely as Owner Trustee

 

By:       Name:     Title:        

 

BLUEGREEN CORPORATION,

 

as Seller and Servicer

By:       Name:     Title:  

 

BLUEGREEN TIMESHARE FINANCE CORPORATION I, as Depositor

By:       Name:     Title:  

 

-2-

--------------------------------------------------------------------------------



SCHEDULE II TO

TRANSFER SUPPLEMENT

LIST OF INVESTING OFFICES, ADDRESSES

FOR NOTICES, ASSIGNED INTERESTS, PURCHASE

AND COMMITMENT PERCENTAGES AND PURCHASE PRICE

[Transferor Purchaser]

 

 

 

Commitment Percentage:

 

Transferor Purchaser Commitment Percentage
Prior to Sale:

_______%

Commitment Percentage Sold:

_______%

Commitment Percentage Retained:

_______%

Commitment:

 

Transferor Purchaser Commitment
Prior to Sale:

$________

Commitment Sold:

$________

Commitment Retained

$________

Class of Notes

_________

D.           Outstanding Note Balance of Notes:

 

Transferor Purchaser
Outstanding Note Balance of Notes Prior to Sale:

$________

Outstanding Note Balance of Notes Sold:

$________

Outstanding Note Balance of Notes Retained:

$________

E.            Purchase Percentage:

_______%

[Purchasing Purchaser]

 

Commitment Percentage:

_______%

Commitment:

$________

C.          Outstanding Note Balance of Notes Owned Immediately After Sale:

$________

Address for Notices:

 

 

 

Investing Office:

 

 

-1-

--------------------------------------------------------------------------------



SCHEDULE III TO

TRANSFER SUPPLEMENT

Form of

Transfer Effective Notice

 

To:

[Name and address of

Issuer, Servicer, Indenture Trustee, the Transferor

Purchaser and the Purchasing Purchaser]

The undersigned, as Agent under the Third Amended and Restated Note Funding
Agreement, dated as of August 1, 2010, among BXG TIMESHARE TRUST I, as Issuer,
BLUEGREEN CORPORATION, as Seller and Servicer, BLUEGREEN TIMESHARE FINANCE
CORPORATION I, as Depositor, the Purchasers parties thereto and Branch Banking
and Trust Company, as Agent for the Purchasers thereunder, acknowledges receipt
of five executed counterparts of a completed Transfer Supplement. [Note: attach
copies of Schedules I and II from such Agreement.] Terms defined in such
Supplement are used herein as therein defined.

Pursuant to such Transfer Supplement, you are advised that the Transfer
Effective Date will be _____________, 200_.

Very truly yours,

 

BRANCH BANKING AND TRUST COMPANY, as Agent

 

By:       Name:     Title:  

 

1

--------------------------------------------------------------------------------



 

 

 

EXHIBIT D

 

FORM OF BORROWING NOTICE

 

THIRD AMENDED AND RESTATED NOTE FUNDING AGREEMENT (the “Agreement”), dated as of
August 1, 2010, by and among BXG TIMESHARE TRUST I, a Delaware statutory trust
(the “Issuer”), BLUEGREEN CORPORATION, a Massachusetts corporation
(“Bluegreen”), BLUEGREEN TIMESHARE FINANCE CORPORATION I, a Delaware corporation
(the “Depositor”), the PURCHASERS from time to time parties hereto
(collectively, the “Purchasers”) and BRANCH BANKING AND TRUST COMPANY (“BB&T”),
a North Carolina corporation, as agent for the Purchasers (together with its
successors in such capacity, the “Agent”).

 

Purchaser:

_______________________________________________

Issuer:

BXG Timeshare Trust I

Requested Funding Date:

_______________________________________________

Transmission Date:

_______________________________________________

 

 

Timeshare Loans to be Pledged:

See attachment

Borrowing Base Prior to Funding:

$________________

Borrowing Base After Funding:

$________________

Available Commitment Prior to Funding:

$________________

Available Commitment After Funding:

$________________

Requested Wire Amount

$________________

Wire Instructions:

 

 

2

--------------------------------------------------------------------------------



 

 

 

Requested by:

BXG TIMESHARE TRUST I

 

By:

Wilmington Trust Company,

 

not in its individual capacity, but solely as Owner Trustee

By:

____________________________________

Name:

Title:

BLUEGREEN CORPORATION

By:

____________________________________

Name:

Title:

BLUEGREEN TIMESHARE FINANCE CORPORATION I

By:

____________________________________

Name:

Title:

 

2

--------------------------------------------------------------------------------



Attachment  

SCHEDULE OF TIMESHARE LOANS PROPOSED TO BE PLEDGED

This schedule will be supplemented from time to time by the Schedule of
Timeshare Loans attached to a borrowing notice dated subsequent to the date
hereof. Each such Schedule of Timeshare Loans shall be deemed to be incorporated
herein and made a part hereof for all purposes.

 

1

--------------------------------------------------------------------------------



Schedule A

 

La Pension Summary  

 

Recent site visits determined that certain structural repairs to the La Pension
Resort in New Orleans, Louisiana are necessary.  Remediation is required due to
moisture intrusion into the project via roof, wall and window entries, and into
certain structural and load-bearing components. Further, the project’s A/C
system is beyond its original intended useful life and needs to be replaced. 
Therefore, the repairs will include (i) a complete roof replacement, replacement
of certain windows, and new painting of walls and caulking of windows, and (ii)
most major parts of the A/C system being removed and replaced with present day
materials and parts.

 

The present estimated cost of the repairs is $3.5 million, which is subject to
further evaluation. Some additional remodeling of the project may simultaneously
be undertaken but is not directly related to the above described matters and are
primarily cosmetic in nature. The property owners’ associations for the resort,
along with Bluegreen and the Bluegreen Vacation Club as significant property
owners, will determine the extent of such additional remodeling and how the
repairs/remodeling will be funded. The anticipated start date for the work is
March of 2011, immediately following the conclusion of the 2011 Mardi Gras
Festival.  It is estimated the repairs/remodeling will take eleven months to
complete and therefore be completed by before the commencement of the 2012 Mardi
Gras Festival.  It is possible that the project as a whole, including all resort
rooms and common areas, will be closed to occupancy and use during the repair
work.

 

Shore Crest Summary

 

Bluegreen brought litigation against a general contractor alleging the existence
of construction defects at the Shore Crest Vacation Villas™ I and II, including
deficiencies in exterior insulating and finishing systems that resulted in water
intrusion.  In January of 2009 the parties reached settlement and the general
contractor and various subcontractors and engineers involved in the project
collectively agreed to pay $4,578,000 towards the total cost of repairs to
correct the defects.  Bluegreen accrued an additional $1.3 million in expenses
related to this matter.  Payment in full of the settlement amount has been made
and Bluegreen has entered into construction agreements with a general contractor
for exterior cladding repairs and other repair work to each of Shorecrest I and
II.  Repair work is presently under way on both Shorecrest I and II with an
estimated completion date of early 2011. Bluegreen believes the settlement
amount and amounts accrued by Bluegreen will be sufficient to pay for the total
cost of the repairs to both Shorecrest I and II.

 

 

1

--------------------------------------------------------------------------------



 

 

 

SCHEDULE B

Material Transactions

 

None.

 

 

1

--------------------------------------------------------------------------------



SCHEDULE 4.1(k)

Tax Schedule

 

In 2005, the State of Tennessee Audit Division (the “Division”) audited certain
subsidiaries within Bluegreen Resorts for the period from December 1, 2001
through December 31, 2004. On September 23, 2006, the Division issued a notice
of assessment for approximately $652,000 of accommodations tax based on the use
of Bluegreen Vacation Club accommodations by Bluegreen Vacation Club members who
became members through the purchase of non-Tennessee property. Bluegreen
believes the attempt to impose such a tax is contrary to Tennessee law, and has
vigorously opposed, and intends to continue to vigorously oppose, such
assessment by the Division. An informal conference was held in December 2007 to
discuss this matter with representatives of the Division. No formal resolution
of the issue was reached during the conference and no further action has to date
been initiated by the State of Tennessee. While the timeshare industry has been
successful in challenging the imposition of sales taxes on the use of
accommodations by timeshare owners, there is no assurance that Bluegreen will be
successful in contesting the current assessment.

   

 

1

--------------------------------------------------------------------------------